Annual Report March 31, 2009 EATON VANCE LIMITED MATURITY MUNICIPALS FUNDS California Massachusetts New Jersey New York Ohio Pennsylvania IMPORTANT NOTICES REGARDING PRIVACY, DELIVERY OF SHAREHOLDER DOCUMENTS, PORTFOLIO HOLDINGS, AND PROXY VOTING Privacy. The Eaton Vance organization is committed to ensuring your financial privacy. Each of the financial institutions identified below has in effect the following policy (Privacy Policy) with respect to nonpublic personal information about its customers: Only such information received from you, through application forms or otherwise, and information about your Eaton Vance fund transactions will be collected. This may include information such as name, address, social security number, tax status, account balances and transactions. None of such information about you (or former customers) will be disclosed to anyone, except as permitted by law (which includes disclosure to employees necessary to service your account). In the normal course of servicing a customers account, Eaton Vance may share information with unaffiliated third parties that perform various required services such as transfer agents, custodians and broker/dealers. Policies and procedures (including physical, electronic and procedural safeguards) are in place that are designed to protect the confidentiality of such information. We reserve the right to change our Privacy Policy at any time upon proper notification to you. Customers may want to review our Policy periodically for changes by accessing the link on our homepage: www. eatonvance.com. Our pledge of privacy applies to the following entities within the Eaton Vance organization: the Eaton Vance Family of Funds, Eaton Vance Management, Eaton Vance Investment Counsel, Boston Management and Research, and Eaton Vance Distributors, Inc. In addition, our Privacy Policy only applies to those Eaton Vance customers who are individuals and who have a direct relationship with us. If a customers account (i.e., fund shares) is held in the name of a third-party financial adviser/broker-dealer, it is likely that only such advisers privacy policies apply to the customer. This notice supersedes all previously issued privacy disclosures. For more information about Eaton Vances Privacy Policy, please call 1-800-262-1122. Delivery of Shareholder Documents. The Securities and Exchange Commission (the SEC) permits funds to deliver only one copy of shareholder documents, including prospectuses, proxy statements and shareholder reports, to fund investors with multiple accounts at the same residential or post office box address. This practice is often called householding and it helps eliminate duplicate mailings to shareholders. Eaton Vance, or your financial adviser, may household the mailing of your documents indefinitely unless you instruct Eaton Vance, or your financial adviser, otherwise. If you would prefer that your Eaton Vance documents not be householded, please contact Eaton Vance at 1-800-262-1122, or contact your financial adviser. Your instructions that householding not apply to delivery of your Eaton Vance documents will be effective within 30 days of receipt by Eaton Vance or your financial adviser. Portfolio Holdings. Each Eaton Vance Fund and its underlying Portfolio (if applicable) will file a schedule of its portfolio holdings on Form N-Q with the SEC for the first and third quarters of each fiscal year. The Form N-Q will be available on the Eaton Vance website www.eatonvance.com, by calling Eaton Vance at 1-800-262-1122 or in the EDGAR database on the SECs website at www.sec.gov. Form N-Q may also be reviewed and copied at the SECs public reference room in Washington, D.C. (call 1-800-732-0330 for information on the operation of the public reference room). Proxy Voting. From time to time, funds are required to vote proxies related to the securities held by the funds. The Eaton Vance Funds or their underlying Portfolios (if applicable) vote proxies according to a set of policies and procedures approved by the Funds and Portfolios Boards. You may obtain a description of these policies and procedures and information on how the Funds or Portfolios voted proxies relating to portfolio securities during the most recent 12 month period ended June 30, without charge, upon request, by calling 1-800-262-1122. This description is also available on the SECs website at www.sec.gov. Eaton Vance Limited Maturity Municipals Funds as of March 31, 2009 Table of ConTenTs Managements Discussion of Fund Performance 2 Performance Information and Portfolio Composition California 4 Massachusetts 6 New Jersey 8 New York 10 Ohio 12 Pennsylvania 14 Fund Expenses 16 Financial Statements 20 Federal Tax Information 75 Special Meeting of Shareholders 76 Board of Trustees Annual Approval of the Investment Advisory Agreements 78 Management and Organization 81 1 Eaton Vance Limited Maturity Municipals Funds as of March 31, 2009 managemenTs disCussion of fund performanCe Economic and Market Conditions The 12-month period ending March 31, 2009, had more than its share of economic and market upheaval . For instance, the U .S . economy, as measured by gross domestic product (GDP), contracted sharply in both the fourth quarter of 2008 and the first quarter of 2009 by 6 .2% and 6 .1%, respectively, after a 0 .3% decline in the third quarter of 2008, according to the U .S . Department of Commerce . The first quarter 2009 figure was a preliminary estimate . Most of the major GDP components contributed to the decline, but a sharp downturn in consumer spending was particularly influential and continued to weigh on the economy in early 2009 . While high commodity prices eased since their summertime peaks, consumers continued to pare spending as they remained cautious of what increasingly became a weaker economic environment . Rising unemployment levels, at a five-year high at period end, led to constrained personal consumption and overall economic contraction . For much of the past 12 months, the housing market weighed on the economy, with new and existing home sales falling especially hard in the second half of calendar 2008 . In the first quarter of 2009, the U .S . economy began showing some signs of life . Although most economists forecast anemic growth for the remainder of the year, some of the data turned more positive early on . February was a particularly strong month for economic data: factory orders increased 1 .8%; new home sales rose 4 .7%  the first increase in seven months; and existing home sales surged 5 .1%, the largest monthly gain since 2003 . The upturn in the housing market was bolstered by historically low mortgage rates, an $8,000 tax credit for first-time home buyers that was part of President Obamas stimulus legislation, and a plethora of distressed properties on the market . For the year ending March 31, 2009, the capital markets experienced steep declines, followed by a welcome rally during the final three and a half months of the period . The fall of 2008 witnessed a number of distressing events, resulting in a freefall in both the credit and equity markets . Several calamitous events occurred in September alone, including the federal takeover of federally chartered mortgage giants Fannie Mae and Freddie Mac, the bankruptcy of Lehman Brothers, and the announcement by Bank of America that it was acquiring Merrill Lynch . These actions, along with several other corporate shakeups, bank failures and bailouts, drastically redefined the Wall Street landscape . In response, the U .S . government enacted a number of bold stimulus programs . Last fall, Congress approved a $700 billion program authorizing the federal government to purchase troubled assets from financial institutions, a program that continued to evolve since the bill was enacted into law. On February 17, 2009, President Obama signed an historic $787 billion stimulus program into law and outlined a $50 billion foreclosure rescue plan . Additionally, between March 31, 2008, and December 31, 2008, the U .S . Federal Reserve (the Fed) lowered the federal funds rate to a range of 0 .0% to 0 .25% from 2 .25% . Also during the 12-month period, the Fed took extraordinary actions through a variety of innovative lending techniques in an attempt to ease the credit crisis . Management Discussion Relative to the Funds primary benchmark, the Barclays Capital 7-Year Municipal Bond Index 1 (the Index)  a broad-based, unmanaged index of intermediate-maturity municipal bonds  the Funds under-performed for the year ending March 31, 2009 . As a result of an active management style that focuses on income and longer call protection, the Funds generally hold longer-duration intermediate-maturity bonds relative to other intermediate bond funds . Much of their underperformance occurred in the first nine months of the period and, management believes, can be attributed to the shift of investors capital into shorter-maturity bonds  a result of the broader-based credit crisis  during this period . The move to shorter-term investments was originally driven by uncertainty surrounding financial companies exposure to subprime mortgage-backed debt but later spread to the muni market when major municipal bond insurers suffered rating downgrades due to their exposure to mortgage-related structured products . In addition, management has historically used Treasury futures to seek to offset interest-rate volatility associated with investing in longer-maturity municipal bonds . Investors flight to quality during the first nine months of the year pushed Treasury yields to historic lows, causing the Funds Treasury futures positions to detract from performance for the year as a whole . Fund shares are not insured by the FDIC and are not deposits or other obligations of, or guaranteed by, any depository institution. Shares are subject to investment risks, including possible loss of principal invested. 1 Formerly called Lehman Brothers 7-Year Municipal Bond Index. It is not possible to invest directly in an Index. The views expressed throughout this report are those of the portfolio managers and are current only through the end of the period of the report as stated on the cover. These views are subject to change at any time based upon market or other conditions, and the investment adviser disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a fund are based on many factors, may not be relied on as an indication of trading intent on behalf of any Eaton Vance fund. Portfolio information provided in the report may not be representative of the Funds current or future investments and may change due to active management. 2 Eaton Vance Limited Maturity Municipals Funds as of March 31, 2009 managemenTs disCussion of fund performanCe Since mid-December 2008, however, the municipal market rallied considerably, and Eaton Vances Limited Maturity Municipals Funds outperformed the Index . A number of factors appeared to be at work in the markets rebound . Municipal demand, while anemic for much of last year, returned in dramatic fashion during the first quarter of 2009 . Retail muni investors  those who buy municipal bonds directly or through managed products such as mutual funds  were the predominant force behind the renewed demand . While many retail investors fled the market in 2008 as a result of market volatility and intimidating news reports, the perception of risk began to mitigate during the early stages of the new year. While institutional demand was largely absent during the first quarter of 2009  as it was for much of 2008  retail purchases kept overall demand levels strong . Against this backdrop, we continue to manage our municipal funds with the same relative value approach that we have traditionally employed, maintaining a long-term perspective when markets exhibit extreme short-term volatility. We believe this approach has provided excellent long-term benefits to our investors over time . Furthermore, we believe that the 138 .9% yield ratio of insured municipal bonds to 30-year Treasuries as of March 31, 2009  as compared with the long-term average of 85%-90%  indicates that there is still relative value in municipal bonds when compared with their taxable counterparts . 1 1 Source: Bloomberg L.P. Yields are a compilation of a representative variety of general obligations and are not necessarily representative of a Funds yield. 3 Eaton Vance California Limited Maturity Municipals Fund as of March 31, 2009 performanCe informaTion The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Barclays Capital 7-Year Municipal Bond Index, an unmanaged market index of intermediate-maturity municipal obligations . The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B and in the Barclays Capital 7-Year Municipal Bond Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. fund performance 1 Class A Class B Class C Share Class Symbol EXCAX ELCAX EZCAX Average Annual Total Returns (at net asset value) One Year -3.67 % -4.42 % -4.35 % Five Years 1.14 0.38 N.A. Ten Years 2.88 2.10 N.A. Life of Fund  3.56 3.18 0.26 SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year -5.83 % -7.20 % -5.28 % Five Years 0.68 0.38 N.A. Ten Years 2.65 2.10 N.A. Life of Fund  3.38 3.18 0.26  Inception dates: Class A: 6/27/96; Class B: 5/29/92; Class C: 3/23/05 Total annual operating expenses 2 Class A Class B Class C Expense Ratio 0.85 % 1.60 % 1.60 % distribution rates/Yields Class A Class B Class C Distribution Rate 3 4.11 % 3.35 % 3.34 % Taxable-Equivalent Distribution Rate 6.97 5.68 5.67 SEC 30-day Yield 5 3.69 3.02 3.01 Taxable-Equivalent SEC 30-day Yield 6.26 5.12 5.11 Index Performance 6 (Average Annual Total Returns) Barclays Capital 7-Year Municipal Bond Index One Year 5.53 % Five Years 3.90 Ten Years 4.95 Lipper Averages 7 (Average Annual Total Returns) Lipper California Intermediate Municipal Debt Funds Classification One Year 0.27 % Five Years 1.96 Ten Years 3.65 portfolio manager: Cynthia J. Clemson Comparison of Change in Value of a $10,000 Investment in Eaton Vance California Limited Maturity Municipals Fund Class B vs. Barclays Capital 7-Year Municipal Bond Index* *Source: Lipper, Inc. Class B of the Fund commenced operations on 5/29/92. A $10,000 hypothetical investment at net asset value in Class A on 3/31/99 and Class C on 3/23/05 (commencement of operations), would have been valued at $13,292 ($12,993 at the maximum offering price) and $10,107, respectively, on 3/31/09. It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 2.25% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 2.25% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 3% - 1st year; 2.5% - 2nd year; 2% - 3rd year; 1% - 4th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 8/1/08. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last distribution per share (annualized) by the net asset value. 4 Taxable-equivalent figures assume a maximum 41.05% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper California Intermediate Municipal Debt Funds Classification contained 40, 38 and 17 funds for the 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 4 Eaton Vance California Limited Maturity Municipals Fund as of March 31, 2009 porTfolio ComposiTion Rating Distribution 1 By total investments Fund Statistics  Number of Issues: 52  Average Maturity: 8.9 years  Average Effective Maturity: 8.2 years  Average Rating: A+  Average Call Protection: 6.1 years  Average Dollar Price: $ 93.47 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. 5 Eaton Vance Massachusetts Limited Maturity Municipals Fund as of March 31, 2009 performanCe informaTion The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Barclays Capital 7-Year Municipal Bond Index, an unmanaged market index of intermediate-maturity municipal obligations . The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B and in the Barclays Capital 7-Year Municipal Bond Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. portfolio manager: William H. ahern, Jr., Cfa fund performance 1 Class A Class B Class C Share Class Symbol EXMAX ELMAX EZMAX Average Annual Total Returns (at net asset value) One Year -0.50 % -1.15 % -1.22 % Five Years 1.83 1.08 1.06 Ten Years 3.22 2.43 2.45 Life of Fund  3.78 3.35 2.87 SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year -2.74 % -4.03 % -2.18 % Five Years 1.37 1.08 1.06 Ten Years 2.98 2.43 2.45 Life of Fund  3.59 3.35 2.87  Inception dates: Class A: 6/27/96; Class B: 6/1/92; Class C: 12/8/93 Total annual operating expenses 2 Class A Class B Class C Expense Ratio 0.84 % 1.60 % 1.60 % distribution rates/Yields Class A Class B Class C Distribution Rate 3 3.87 % 3.13 % 3.13 % Taxable-Equivalent Distribution Rate 6.29 5.09 5.09 SEC 30-day Yield 5 2.92 2.24 2.29 Taxable-Equivalent SEC 30-day Yield 4.74 3.64 3.72 Index Performance 6 (Average Annual Total Returns) Barclays Capital 7-Year Municipal Bond Index One Year 5.53 % Five Years 3.90 Ten Years 4.95 Lipper Averages 7 (Average Annual Total Returns) Lipper Massachusetts Intermediate Municipal Debt Funds Classification One Year 2.36 % Five Years 2.35 Ten Years 3.46 Comparison of Change in Value of a $10,000 Investment in Eaton Vance Massachusetts Limited Maturity Municipals Fund Class B vs. Barclays Capital 7-Year Municipal Bond Index* *Source: Lipper, Inc. Class B of the Fund commenced operations on 6/1/92. A $10,000 hypothetical investment at net asset value in Class A and Class C on 3/31/99 would have been valued at $13,735 ($13,426 at the maximum offering price) and $12,747, respectively, on 3/31/09. It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 2.25% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 2.25% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 3% - 1st year; 2.5% - 2nd year; 2% - 3rd year; 1% - 4th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 8/1/08. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last distribution per share (annualized) by the net asset value. 4 Taxable-equivalent figures assume a maximum 38.45% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Massachusetts Intermediate Municipal Debt Funds Classification contained 12, 12 and 8 funds for the 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 6 Eaton Vance Massachusetts Limited Maturity Municipals Fund as of March 31, 2009 porTfolio ComposiTion Rating Distribution 1 By total investments Fund Statistics  Number of Issues: 68  Average Maturity: 9.0 years  Average Effective Maturity: 7.5 years  Average Rating: AA  Average Call Protection: 6.8 years  Average Dollar Price: $ 103.62 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. 7 Eaton Vance New Jersey Limited Maturity Municipals Fund as of March 31, 2009 performanCe informaTion The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Barclays Capital 7-Year Municipal Bond Index, an unmanaged market index of intermediate-maturity municipal obligations . The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B and in the Barclays Capital 7-Year Municipal Bond Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. fund performance 1 Class A Class B Class C Share Class Symbol EXNJX ELNJX EZNJX Average Annual Total Returns (at net asset value) One Year -0.39 % -1.05 % -1.24 % Five Years 1.95 1.21 N.A. Ten Years 3.22 2.44 N.A. Life of Fund  3.77 3.35 0.61 SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year -2.65 % -3.92 % -2.20 % Five Years 1.48 1.21 N.A. Ten Years 2.98 2.44 N.A. Life of Fund  3.59 3.35 0.61  Inception dates: Class A: 6/27/96; Class B: 6/1/92; Class C: 8/1/06 Total annual operating expenses 2 Class A Class B Class C Expense Ratio 0.93 % 1.68 % 1.66 % distribution rates/Yields Class A Class B Class C Distribution Rate 3 3.90 % 3.15 % 3.15 % Taxable-Equivalent Distribution Rate 6.59 5.32 5.32 SEC 30-day Yield 5 2.99 2.30 2.30 Taxable-Equivalent SEC 30-day Yield 5.05 3.89 3.89 Index Performance 6 (Average Annual Total Returns) Barclays Capital 7-Year Municipal Bond Index One Year 5.53 % Five Years 3.90 Ten Years 4.95 Lipper Averages 7 (Average Annual Total Returns) Lipper Other States Intermediate Municipal Debt Funds Classification One Year 2.60 % Five Years 2.36 Ten Years 3.48 portfolio manager: Craig r. brandon, Cfa Comparison of Change in Value of a $10,000 Investment in Eaton Vance New Jersey Limited Maturity Municipals Fund Class B vs. Barclays Capital 7-Year Municipal Bond Index* *Source: Lipper, Inc. Class B of the Fund commenced operations on 6/1/92. A $10,000 hypothetical investment at net asset value in Class A on 3/31/99 and Class C on 8/1/06 (commencement of operations) would have been valued at $13,729 ($13,420 at the maximum offering price) and $10,164, respectively, on 3/31/09. It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 2.25% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 2.25% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 3% - 1st year; 2.5% - 2nd year; 2% - 3rd year; 1% - 4th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 8/1/08. Includes interest expense of 0.02% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income relating to the municipal obligations underlying such transactions, and, as a result, net asset value and performance have not been affected by this expense. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last distribution per share (annualized) by the net asset value. 4 Taxable-equivalent figures assume a maximum 40.83% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Other States Intermediate Municipal Debt Funds Classification contained 126, 118 and 86 funds for the 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 8 Eaton Vance New Jersey Limited Maturity Municipals Fund as of March 31, 2009 porTfolio ComposiTion Rating Distribution 1 By total investments Fund Statistics  Number of Issues: 58  Average Maturity: 9.3 years  Average Effective Maturity: 8.3 years  Average Rating: AA -  Average Call Protection: 7.4 years  Average Dollar Price: $ 102.88 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. 9 Eaton Vance New York Limited Maturity Municipals Fund as of March 31, 2009 performanCe informaTion The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Barclays Capital 7-Year Municipal Bond Index, an unmanaged market index of intermediate-maturity municipal obligations . The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B and in the Barclays Capital 7-Year Municipal Bond Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. portfolio manager: William H. ahern, Jr., Cfa fund performance 1 Class A Class B Class C Share Class Symbol EXNYX ELNYX EZNYX Average Annual Total Returns (at net asset value) One Year -2.56 % -3.31 % -3.22 % Five Years 1.22 0.45 0.45 Ten Years 3.07 2.28 2.29 Life of Fund  3.80 3.38 2.84 SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year -4.71 % -6.11 % -4.16 % Five Years 0.76 0.45 0.45 Ten Years 2.84 2.28 2.29 Life of Fund  3.61 3.38 2.84  Inception dates: Class A: 6/27/96; Class B: 5/29/92; Class C: 12/8/93 Total annual operating expenses 2 Class A Class B Class C Expense Ratio 0.83 % 1.58 % 1.58 % distribution rates/Yields Class A Class B Class C Distribution Rate 3 4.10 % 3.35 % 3.35 % Taxable-Equivalent Distribution Rate 6.77 5.53 5.53 SEC 30-day Yield 5 3.66 2.99 2.99 Taxable-Equivalent SEC 30-day Yield 6.04 4.94 4.94 Index Performance 6 (Average Annual Total Returns) Barclays Capital 7-Year Municipal Bond Index One Year 5.53 % Five Years 3.90 Ten Years 4.95 Lipper Averages 7 (Average Annual Total Returns) Lipper New York Intermediate Municipal Debt Funds Classification One Year 1.79 % Five Years 2.18 Ten Years 3.60 Comparison of Change in Value of a $10,000 Investment in Eaton Vance New York Limited Maturity Municipals Fund Class B vs. Barclays Capital 7-Year Municipal Bond Index* *Source: Lipper, Inc. Class B of the Fund commenced operations on 5/29/92. A $10,000 hypothetical investment at net asset value in Class A and Class C on 3/31/99 would have been valued at $13,531 ($13,227 at the maximum offering price) and $12,547, respectively, on 3/31/09. It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 2.25% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 2.25% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 3% - 1st year; 2.5% - 2nd year; 2% - 3rd year; 1% - 4th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 8/1/08. Includes interest expense of 0.01% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income relating to the municipal obligations underlying such transactions, and, as a result, net asset value and performance have not been affected by this expense. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last distribution per share (annualized) by the net asset value. 4 Taxable-equivalent figures assume a maximum 39.45% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper New York Intermediate Municipal Debt Funds Classification contained 28, 28 and 14 funds for the 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 10 Eaton Vance New York Limited Maturity Municipals Fund as of March 31, 2009 porTfolio ComposiTion Rating Distribution 1 By total investments Fund Statistics  Number of Issues: 84  Average Maturity: 10.1 years  Average Effective Maturity: 7.9 years  Average Rating: AA -  Average Call Protection: 6.9 years  Average Dollar Price: $ 101.48 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. 11 Eaton Vance Ohio Limited Maturity Municipals Fund as of March 31, 2009 performanCe informaTion The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Barclays Capital 7-Year Municipal Bond Index, an unmanaged market index of intermediate-maturity municipal obligations . The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B and in the Barclays Capital 7-Year Municipal Bond Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. fund performance 1 Class A Class B Class C Share Class Symbol EXOHX ELOHX EZOHX Average Annual Total Returns (at net asset value) One Year 1.26 % 0.39 % 0.39 % Five Years 1.94 1.15 N.A. Ten Years 3.04 2.26 N.A. Life of Fund  3.57 3.01 1.12 SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year -1.05 % -2.54 % -0.59 % Five Years 1.48 1.15 N.A. Ten Years 2.81 2.26 N.A. Life of Fund  3.37 3.01 1.12  Inception dates: Class A: 10/22/96; Class B: 4/16/93; Class C: 8/1/06 Total annual operating expenses 2 Class A Class B Class C Expense Ratio 1.02 % 1.77 % 1.77 % distribution rates/Yields Class A Class B Class C Distribution Rate 3 3.76 % 3.02 % 3.02 % Taxable-Equivalent Distribution Rate 6.15 4.94 4.94 SEC 30-day Yield 5 2.27 1.57 1.57 Taxable-Equivalent SEC 30-day Yield 3.71 2.57 2.57 Index Performance 6 (Average Annual Total Returns) Barclays Capital 7-Year Municipal Bond Index One Year 5.53 % Five Years 3.90 Ten Years 4.95 Lipper Averages 7 (Average Annual Total Returns) Lipper Other States Intermediate Municipal Debt Funds Classification One Year 2.60 % Five Years 2.36 Ten Years 3.48 portfolio manager: William H. ahern, Jr., Cfa Comparison of Change in Value of a $10,000 Investment in Eaton Vance Ohio Limited Maturity Municipals Fund Class B vs. Barclays Capital 7-Year Municipal Bond Index* *Source: Lipper, Inc. Class B of the Fund commenced operations on 4/16/93. A $10,000 hypothetical investment at net asset value in Class A on 3/31/99 and Class C on 8/1/06 (commencement of operations) would have been valued at $13,491 ($13,187 at the maximum offering price) and $10,302, respectively, on 3/31/09. It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 2.25% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 2.25% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 3% - 1st year; 2.5% - 2nd year; 2% - 3rd year; 1% - 4th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 8/1/08. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last distribution per share (annualized) by the net asset value. 4 Taxable-equivalent figures assume a maximum 38.85% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Other States Intermediate Municipal Debt Funds Classification contained 126, 118 and 86 funds for the 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 12 Eaton Vance Ohio Limited Maturity Municipals Fund as of March 31, 2009 porTfolio ComposiTion Rating Distribution 1 By total investments Fund Statistics  Number of Issues: 51  Average Maturity: 8.0 years  Average Effective Maturity: 5.8 years  Average Rating: AA -  Average Call Protection: 5.2 years  Average Dollar Price: $ 103.87 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. 13 Eaton Vance Pennsylvania Limited Maturity Municipals Fund as of March 31, 2009 performanCe informaTion The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Barclays Capital 7-Year Municipal Bond Index, an unmanaged market index of intermediate-maturity municipal obligations . The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B and in the Barclays Capital 7-Year Municipal Bond Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. fund performance 1 Class A Class B Class C Share Class Symbol EXPNX ELPNX EZPNX Average Annual Total Returns (at net asset value) One Year 0.83 % 0.06 % -0.01 % Five Years 2.25 1.48 1.46 Ten Years 3.41 2.62 2.62 Life of Fund  4.02 3.59 3.04 SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year -1.43 % -2.85 % -0.98 % Five Years 1.80 1.48 1.46 Ten Years 3.17 2.62 2.62 Life of Fund  3.84 3.59 3.04  Inception dates: Class A: 6/27/96; Class B: 6/1/92; Class C: 12/8/93 Total annual operating expenses 2 Class A Class B Class C Expense Ratio 0.88 % 1.63 % 1.63 % distribution rates/Yields Class A Class B Class C Distribution Rate 3 3.99 % 3.25 % 3.25 % Taxable-Equivalent Distribution Rate 6.33 5.16 5.16 SEC 30-day Yield 5 3.04 2.35 2.37 Taxable-Equivalent SEC 30-day Yield 4.83 3.73 3.76 Index Performance 6 (Average Annual Total Returns) Barclays Capital 7-Year Municipal Bond Index One Year 5.53 % Five Years 3.90 Ten Years 4.95 Lipper Averages 7 (Average Annual Total Returns) Lipper Other States Intermediate Municipal Debt Funds Classification One Year 2.60 % Five Years 2.36 Ten Years 3.48 portfolio manager: adam a. Weigold, Cfa Comparison of Change in Value of a $10,000 Investment in Eaton Vance Pennsylvania Limited Maturity Municipals Fund Class B vs. Barclays Capital 7-Year Municipal Bond Index* *Source: Lipper, Inc. Class B of the Fund commenced operations on 6/1/92. A $10,000 hypothetical investment at net asset value in Class A and Class C on 3/31/99 would have been valued at $13,984 ($13,670 at the maximum offering price) and $12,957, respectively, on 3/31/09. It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 2.25% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 2.25% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 3% - 1st year; 2.5% - 2nd year; 2% - 3rd year; 1% - 4th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 8/1/08. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last distribution per share (annualized) by the net asset value. 4 Taxable-equivalent figures assume a maximum 37.00% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Other States Intermediate Municipal Debt Funds Classification contained 126, 118 and 86 funds for the 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 14 Eaton Vance Pennsylvania Limited Maturity Municipals Fund as of March 31, 2009 porTfolio ComposiTion Rating Distribution 1 By total investments Fund Statistics  Number of Issues: 59  Average Maturity: 9.5 years  Average Effective Maturity: 6.9 years  Average Rating: A+  Average Call Protection: 5.7 years  Average Dollar Price: $ 99.08 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. 15 Eaton Vance Limited Maturity Municipals Funds as o f M ar c h 31, 200 9 FUN D EXP ENSES Example: As a shareholder of a Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchases and redemption fees (if applicable); and (2) ongoing costs, including management fees; distribution or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (October 1, 2008  March 31, 2009). Actual Expenses: The first section of each table below provides information about actual account values and actual expenses. You may use the information in this section, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first section under the heading entitled Expenses Paid During Period to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes: The second section of each table below provides information about hypothetical account values and hypothetical expenses based on the actual Fund expense ratio and an assumed rate of return of 5% per year (before expenses), which is not the actual return of the Fund. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in each table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption fees (if applicable). Therefore, the second section of each table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Eaton Vance California Limited Maturity Municipals Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (10/1/08 ) (3/31/09 ) (10/1/08  3/31/09 ) Actual Class A $ 1,000.00 $ 988.80 $ 4.91 Class B $ 1,000.00 $ 984.80 $ 8.51 Class C $ 1,000.00 $ 983.90 $ 8.56 Hypothetical (5% return per year before expenses) Class A $ 1,000.00 $ 1,020.00 $ 4.99 Class B $ 1,000.00 $ 1,016.40 $ 8.65 Class C $ 1,000.00 $ 1,016.30 $ 8.70 * Expenses are equal to the Funds annualized expense ratio of 0.99% for Class A shares, 1.72% for Class B shares and 1.73% for Class C shares, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on September 30, 2008. 16 Eaton Vance Limited Maturity Municipals Funds as o f M ar c h 31, 200 9 FUN D EXP ENSES CO N T  D Eaton Vance Massachusetts Limited Maturity Municipals Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (10/1/08 ) (3/31/09 ) (10/1/08  3/31/09 ) Actual Class A $ 1,000.00 $ 1,017.20 $ 4.33 Class B $ 1,000.00 $ 1,014.40 $ 8.09 Class C $ 1,000.00 $ 1,014.40 $ 8.09 Hypothetical (5% return per year before expenses) Class A $ 1,000.00 $ 1,020.60 $ 4.33 Class B $ 1,000.00 $ 1,016.90 $ 8.10 Class C $ 1,000.00 $ 1,016.90 $ 8.10 * Expenses are equal to the Funds annualized expense ratio of 0.86% for Class A shares, 1.61% for Class B shares and 1.61% for Class C shares, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on September 30, 2008. Eaton Vance New Jersey Limited Maturity Municipals Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (10/1/08 ) (3/31/09 ) (10/1/08  3/31/09 ) Actual Class A $ 1,000.00 $ 1,026.30 $ 4.55 Class B $ 1,000.00 $ 1,023.40 $ 8.32 Class C $ 1,000.00 $ 1,022.40 $ 8.27 Hypothetical (5% return per year before expenses) Class A $ 1,000.00 $ 1,020.40 $ 4.53 Class B $ 1,000.00 $ 1,016.70 $ 8.30 Class C $ 1,000.00 $ 1,016.80 $ 8.25 * Expenses are equal to the Funds annualized expense ratio of 0.90% for Class A shares, 1.65% for Class B shares and 1.64% for Class C shares, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on September 30, 2008. 17 Eaton Vance Limited Maturity Municipals Funds as o f M ar c h 31, 200 9 FUN D EXP ENSES CO N T  D Eaton Vance New York Limited Maturity Municipals Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (10/1/08 ) (3/31/09 ) (10/1/08  3/31/09 ) Actual Class A $ 1,000.00 $ 1,002.90 $ 4.29 Class B $ 1,000.00 $ 999.10 $ 7.97 Class C $ 1,000.00 $ 999.30 $ 8.03 Hypothetical (5% return per year before expenses) Class A $ 1,000.00 $ 1,020.60 $ 4.33 Class B $ 1,000.00 $ 1,017.00 $ 8.05 Class C $ 1,000.00 $ 1,016.90 $ 8.10 * Expenses are equal to the Funds annualized expense ratio of 0.86% for Class A shares, 1.60% for Class B shares and 1.61% for Class C shares, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on September 30, 2008. Eaton Vance Ohio Limited Maturity Municipals Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (10/1/08 ) (3/31/09 ) (10/1/08  3/31/09 ) Actual Class A $ 1,000.00 $ 1,024.70 $ 5.60 Class B $ 1,000.00 $ 1,020.80 $ 9.37 Class C $ 1,000.00 $ 1,020.80 $ 9.27 Hypothetical (5% return per year before expenses) Class A $ 1,000.00 $ 1,019.40 $ 5.59 Class B $ 1,000.00 $ 1,015.70 $ 9.35 Class C $ 1,000.00 $ 1,015.80 $ 9.25 * Expenses are equal to the Funds annualized expense ratio of 1.11% for Class A shares, 1.86% for Class B shares and 1.84% for Class C shares, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on September 30, 2008. 18 Eaton Vance Limited Maturity Municipals Funds as o f M ar c h 31, 200 9 FUN D EXP ENSES CO N T  D Eaton Vance Pennsylvania Limited Maturity Municipals Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (10/1/08 ) (3/31/09 ) (10/1/08  3/31/09 ) Actual Class A $ 1,000.00 $ 1,030.00 $ 4.45 Class B $ 1,000.00 $ 1,026.00 $ 8.28 Class C $ 1,000.00 $ 1,025.40 $ 8.23 Hypothetical (5% return per year before expenses) Class A $ 1,000.00 $ 1,020.50 $ 4.43 Class B $ 1,000.00 $ 1,016.80 $ 8.25 Class C $ 1,000.00 $ 1,016.80 $ 8.20 * Expenses are equal to the Funds annualized expense ratio of 0.88% for Class A shares, 1.64% for Class B shares and 1.63% for Class C shares, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on September 30, 2008. 19 Eaton Vance California Limited Maturity Municipals Fund as of Mar c h 31, 2009 PORTFOLIO OF INVESTMENTS Tax - Exe mpt Inve stme nts  98 . 8% Principal Amount (000s omitted) Security Value Escrowed / Prerefunded  4.9% $ 250 California Department of Water Resource Power Supply, Prerefunded to 5/1/12, 5.125%, 5/1/18 $ 282,225 520 California Statewide Communities Development Authority, (San Gabriel Valley), Escrowed to Maturity, 5.50%, 9/1/14 582,270 181 Roseville Special Tax, Prerefunded to 9/1/09, 6.00%, 9/1/11 187,849 55 Santa Margarita Water District, Prerefunded to 9/1/09, 6.10%, 9/1/14 57,394 $ 1,109,738 Health Care-Miscellaneous  0.3% $ 100 Puerto Rico Infrastructure Financing Authority, (Mepsi Campus Project), 6.25%, 10/1/24 $ 77,772 $ 77,772 Hospital  12.8% $ 500 California Health Facilities Financing Authority, (Catholic Healthcare), 5.125%, 7/1/22 $ 486,005 500 California Health Facilities Financing Authority, (Cedars-Sinai Medical Center), 5.00%, 11/15/16 509,565 500 California Health Facilities Financing Authority, (Scripps Health), 5.00%, 10/1/21 461,225 1,000 California Statewide Communities Development Authority, (Huntington Memorial Hospital), 5.00%, 7/1/21 946,810 200 San Benito Health Care District, 5.375%, 10/1/12 191,116 300 Torrance Hospital, (Torrance Memorial Medical Center), 5.40%, 6/1/15 306,915 $ 2,901,636 Housing  5.0% $ 500 California Department of Veterans Affairs, Home Purchase Revenue, (AMT), 4.50%, 12/1/18 $ 459,370 750 California Housing Finance Agency, (AMT), 4.75%, 8/1/21 675,180 $ 1,134,550 Industrial Development Revenue  0.8% $ 200 California Pollution Control Financing Authority, (Browning Ferris Industries), (AMT), 5.80%, 12/1/16 $ 183,644 $ 183,644 Principal Amount (000s omitted) Security Value Insured-Education  1.6% $ 475 California Educational Facilities Authority, (San Diego University), (AMBAC), 0.00%, 10/1/15 $ 365,555 $ 365,555 Insured-Electric Utilities  7.8% $ 500 California Pollution Control Financing Authority, (Pacific Gas and Electric), (NPFG), (AMT), 5.35%, 12/1/16 $ 485,020 750 California Pollution Control Financing Authority, (San Diego Gas and Electric), (NPFG), 5.90%, 6/1/14 792,247 500 Puerto Rico Electric Power Authority, (NPFG), 5.50%, 7/1/18 483,085 $ 1,760,352 Insured-General Obligations  17.3% $ 400 Barstow Unified School District, (FGIC), (NPFG), 5.25%, 8/1/18 $ 420,216 500 Burbank Unified School District, (FGIC), (NPFG), 0.00%, 8/1/12 450,130 1,080 Fillmore Unified School District, (FGIC), (NPFG), 0.00%, 7/1/15 841,115 760 Fresno Unified School District, (NPFG), 5.80%, 2/1/16 831,630 750 Oakland Unified School District, Alameda County, (FGIC), (NPFG), 5.00%, 8/1/22 689,070 1,000 San Juan Unified School District, (FSA), 0.00%, 8/1/17 687,120 $ 3,919,281 Insured-Lease Revenue / Certificates of Participation  6.8% $ 1,750 Anaheim Public Financing Authority Lease Revenue, (Public Improvements), (FSA), 0.00%, 9/1/19 $ 1,018,238 505 California State Public Works Board, (Department of Corrections), (AMBAC), 5.25%, 12/1/13 528,230 $ 1,546,468 Insured-Other Revenue  3.2% $ 800 Golden State Tobacco Securitization Corp., (Tobacco Settlement Revenue), (AGC), (FGIC), 5.00%, 6/1/35 $ 718,272 $ 718,272 S e e notes to financ ial statem e nts 20 Eaton Vance California Limited Maturity Municipals Fund as of Mar c h 31, 2009 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Insured-Special Tax Revenue  6.9% $ 1,000 Garden Grove Community Development, (Tax Allocation), (AMBAC), 5.25%, 10/1/16 $ 1,014,470 500 San Mateo County Transportation District, (NPFG), 5.25%, 6/1/17 560,005 $ 1,574,475 Insured-Transportation  10.7% $ 975 Port of Oakland, (NPFG), (AMT), 5.00%, 11/1/21 $ 848,503 975 San Joaquin Hills Transportation Corridor Agency Bridge & Toll Road, (NPFG), 0.00%, 1/15/12 846,807 750 San Jose Airport Revenue, (AMBAC), (AMT), 5.50%, 3/1/18 734,160 $ 2,429,470 Insured-Water and Sewer  2.2% $ 500 Sunnyvale Financing Authority Water and Wastewater, (AMBAC), 5.00%, 10/1/22 $ 507,030 $ 507,030 Lease Revenue / Certificates of Participation  2.3% $ 500 California Public Works, (University of California), 5.25%, 6/1/20 $ 531,470 $ 531,470 Senior Living / Life Care  3.4% $ 230 ABAG Finance Authority, (American Baptist Homes), 5.75%, 10/1/17 $ 191,222 670 California Statewide Communities Development Authority, (Senior Living-Presbyterian Homes), 4.50%, 11/15/16 587,094 $ 778,316 Solid Waste  1.4% $ 350 Napa-Vallejo Waste Management Authority, (Solid Waste Transfer Facilities), (AMT), 5.10%, 2/15/14 $ 321,626 $ 321,626 Special Tax Revenue  10.2% $ 290 Alameda Public Financing Authority, 5.45%, 9/2/14 $ 274,627 205 Brentwood Infrastructure Financing Authority, 4.625%, 9/2/18 163,928 195 Corona Public Financing Authority, 5.70%, 9/1/13 190,281 100 Eastern Municipal Water District, 4.80%, 9/1/20 76,373 75 Eastern Municipal Water District, 4.85%, 9/1/21 55,909 Principal Amount (000s omitted) Security Value Special Tax Revenue (continued) $ 200 Fontana Redevelopment Agency, (Jurupa Hills), 5.50%, 10/1/17 $ 201,716 40 Moreno Valley Unified School District, (Community District No. 2003-2), 5.20%, 9/1/17 35,209 80 Moreno Valley Unified School District, (Community District No. 2003-2), 5.25%, 9/1/18 69,187 390 Pomona Redevelopment Agency, (West Holt Avenue Redevelopment), 5.50%, 5/1/13 402,082 145 Santa Margarita Water District, 6.10%, 9/1/14 144,958 200 Santaluz Community Facility District No. 2, 5.80%, 9/1/14 193,194 100 Temecula Valley Unified School District, 4.75%, 9/1/21 74,837 200 Torrance Redevelopment Agency, 5.50%, 9/1/12 195,886 250 Whittier Public Financing Authority, (Greenleaf Ave. Whittier Redevelopment), 5.50%, 11/1/16 226,360 $ 2,304,547 Transportation  1.2% $ 290 Port Redwood City, (AMT), 5.40%, 6/1/19 $ 262,001 $ 262,001 Total Tax-Exempt Investments  98.8% (identified cost $22,982,345) $ 22,426,203 Other Assets, Less Liabilities  1.2% $ 271,339 Net Assets  100.0% $ 22,697,542 Industry and sector classifications included in the Portfolio of Investments are unaudited. AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. NPFG - National Public Finance Guaranty Corp. The Fund invests primarily in debt securities issued by California municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at March 31, 2009, 57.2% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 3.2% to 32.3% of total investments. (1) Security (or a portion thereof) has been segregated to cover margin requirements on open financial futures contracts. S e e notes to financ ial statem e nts 21 Eaton Vance Massachusetts Limited Maturity Municipals Fund as o f M a r c h 31, 2 009 PORTFOLIO OF INVESTMENTS Tax - Exe mpt Inve stme nts  99 . 3% Principal Amount (000s omitted) Security Value Education  16.4% $ 1,000 Massachusetts Development Finance Agency, (Milton Academy), 5.00%, 9/1/19 $ 1,051,660 400 Massachusetts Development Finance Agency, (Xaverian Brothers High School), 5.55%, 7/1/19 350,176 1,000 Massachusetts Health and Educational Facilities Authority, (Boston College), 5.375%, 6/1/14 1,136,790 1,000 Massachusetts Health and Educational Facilities Authority, (College of the Holy Cross), 5.00%, 9/1/20 1,063,020 1,000 Massachusetts Health and Educational Facilities Authority, (Massachusetts Institute of Technology), 5.375%, 7/1/17 1,186,850 1,645 Massachusetts Health and Educational Facilities Authority, (Massachusetts Institute of Technology), 5.50%, 7/1/22 1,918,021 100 Massachusetts Health and Educational Facilities Authority, (Tufts University), 5.00%, 8/15/18 113,882 200 Massachusetts Health and Educational Facilities Authority, (Tufts University), 5.25%, 8/15/19 227,820 150 Massachusetts Health and Educational Facilities Authority, (Tufts University), 5.25%, 8/15/20 168,645 750 Massachusetts Health and Educational Facilities Authority, (Tufts University), 5.50%, 8/15/15 867,547 1,000 Massachusetts Health and Educational Facilities Authority, (Williams College), 5.00%, 7/1/23 1,067,200 750 Massachusetts Industrial Finance Agency, (St. Johns High School, Inc.), 5.70%, 6/1/18 751,567 $ 9,903,178 Electric Utilities  0.8% $ 500 Massachusetts Development Finance Agency, (Devens Electric System), 5.75%, 12/1/20 $ 511,630 $ 511,630 Escrowed / Prerefunded  10.5% $ 1,000 Boston, Prerefunded to 2/1/11, 5.00%, 2/1/18 $ 1,073,950 580 Massachusetts Development Finance Agency, (Massachusetts College of Pharmacy), Escrowed to Maturity, 5.00%, 7/1/11 631,278 985 Massachusetts Turnpike Authority, Escrowed to Maturity, 5.00%, 1/1/13 1,059,880 2,100 Massachusetts Turnpike Authority, Escrowed to Maturity, 5.00%, 1/1/20 2,409,309 Principal Amount (000s omitted) Security Value Escrowed / Prerefunded (continued) $ 680 Massachusetts Water Pollution Abatement Trust, Escrowed to Maturity, 5.25%, 8/1/14 $ 765,530 400 Rail Connections, Inc., (Route 128 Parking Garage), Escrowed to Maturity, 5.30%, 7/1/09 404,936 $ 6,344,883 General Obligations  9.5% $ 500 Burlington, 5.00%, 2/1/15 $ 569,800 500 Burlington, 5.00%, 2/1/16 575,715 750 Falmouth, 5.25%, 2/1/16 818,183 1,000 Manchester Essex Regional School District, 5.00%, 1/15/20 1,126,860 1,100 Wellesley, 5.00%, 6/1/16 1,274,526 1,150 Wellesley, 5.00%, 6/1/17 1,337,162 $ 5,702,246 Health Care-Miscellaneous  0.5% $ 165 Massachusetts Development Finance Agency, (MCHSP Human Services), 6.60%, 8/15/29 $ 115,639 90 Puerto Rico Infrastructure Financing Authority, (Mepsi Campus Project), 5.60%, 10/1/14 83,059 100 Puerto Rico Infrastructure Financing Authority, (Mepsi Campus Project), 6.25%, 10/1/24 77,772 $ 276,470 Hospital  8.1% $ 600 Massachusetts Health and Educational Facilities Authority, (Baystate Medical Center), 5.75%, 7/1/14 $ 623,040 865 Massachusetts Health and Educational Facilities Authority, (Baystate Medical Center), 5.75%, 7/1/15 891,616 295 Massachusetts Health and Educational Facilities Authority, (Central New England Health Systems), 6.125%, 8/1/13 294,988 1,000 Massachusetts Health and Educational Facilities Authority, (Dana -Farber Cancer Institute), 5.25%, 12/1/24 988,470 250 Massachusetts Health and Educational Facilities Authority, (Partners Healthcare System), 5.00%, 7/1/09 251,828 750 Massachusetts Health and Educational Facilities Authority, (Partners Healthcare System), 5.00%, 7/1/18 781,065 1,000 Massachusetts Health and Educational Facilities Authority, (Partners Healthcare System), 5.50%, 7/1/10 1,036,090 $ 4,867,097 S e e notes to financ ial statem e nts 22 Eaton Vance Massachusetts Limited Maturity Municipals Fund as o f M a r c h 31, 2 009 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Industrial Development Revenue  2.4% $ 1,000 Massachusetts Development Finance Agency, (Waste Management, Inc.), (AMT), 6.90% to 12/1/09 (Put Date), 12/1/29 $ 1,004,220 745 Virgin Islands Public Financing Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 452,029 $ 1,456,249 Insured-Education  3.8% $ 1,400 Massachusetts Development Finance Agency, (Simmons College), (XLCA), 5.25%, 10/1/21 $ 1,202,810 1,000 University of Massachusetts Building Authority, (AMBAC), 5.25%, 11/1/13 1,103,680 $ 2,306,490 Insured-Electric Utilities  6.7% $ 1,000 Massachusetts Power Supply System, (Municipal Wholesale Electric Co.), (NPFG), 5.25%, 7/1/12 $ 1,061,000 1,000 Massachusetts Power Supply System, (Municipal Wholesale Electric Co.), (NPFG), 5.25%, 7/1/13 1,049,290 2,000 Puerto Rico Electric Power Authority, (NPFG), 5.50%, 7/1/18 1,932,340 $ 4,042,630 Insured-Escrowed / Prerefunded  4.8% $ 1,000 Boston, (NPFG), Prerefunded to 2/1/12, 5.00%, 2/1/19 $ 1,105,000 1,000 Massachusetts Health and Educational Facilities Authority, (Tufts-New England Medical Center), (FGIC), Prerefunded to 5/15/12, 5.375%, 5/15/15 1,111,590 635 Massachusetts Turnpike Authority, (FGIC), Escrowed to Maturity, 5.125%, 1/1/23 698,005 $ 2,914,595 Insured-General Obligations  6.6% $ 3,105 Boston, (NPFG), 0.125%, 3/1/22 $ 1,730,820 1,000 Massachusetts, (AMBAC), 5.00%, 7/1/12 1,110,930 1,000 Massachusetts, (NPFG), 5.25%, 8/1/22 1,117,270 $ 3,959,020 Insured-Hospital  1.5% $ 1,000 Massachusetts Health and Educational Facilities Authority, (Caregroup Healthcare System), (NPFG), 5.25%, 7/1/21 $ 901,300 $ 901,300 Principal Amount (000s omitted) Security Value Insured-Pooled Loans  2.2% $ 1,545 Massachusetts Educational Financing Authority, (AMBAC), (AMT), 4.60%, 1/1/22 $ 1,321,624 $ 1,321,624 Insured-Solid Waste  3.1% $ 1,000 Massachusetts Development Finance Agency, (SEMASS System), (NPFG), 5.625%, 1/1/13 $ 997,400 890 Massachusetts Development Finance Agency, (SEMASS System), (NPFG), 5.625%, 1/1/16 864,884 $ 1,862,284 Insured-Special Tax Revenue  3.9% $ 500 Massachusetts Special Obligations, (FGIC), (NPFG), 5.50%, 1/1/29 $ 509,030 1,600 Massachusetts Special Obligations, (FSA), 5.50%, 6/1/21 1,870,592 $ 2,379,622 Insured-Transportation  2.3% $ 500 Massachusetts Port Authority, (Delta Airlines), (AMBAC), (AMT), 5.50%, 1/1/15 $ 353,025 1,000 Puerto Rico Highway and Transportation Authority, (FSA), 5.50%, 7/1/11 1,046,830 $ 1,399,855 Insured-Water and Sewer  1.9% $ 1,000 Massachusetts Water Resources Authority, (FSA), 5.50%, 8/1/22 $ 1,126,280 $ 1,126,280 Other Revenue  0.9% $ 500 Massachusetts Health and Educational Facilities Authority, (Woods Hole Oceanographic), 5.25%, 6/1/18 $ 559,715 $ 559,715 Senior Living / Life Care  1.9% $ 600 Massachusetts Development Finance Agency, (Berkshire Retirement), 5.60%, 7/1/19 $ 497,712 600 Massachusetts Development Finance Agency, (Linden Ponds, Inc.), 5.50%, 11/15/22 409,722 275 Massachusetts Development Finance Agency, (Volunteers of America), 5.00%, 11/1/17 220,264 $ 1,127,698 S e e notes to financ ial statem e nts 23 Eaton Vance Massachusetts Limited Maturity Municipals Fund as o f M a r c h 31, 2 009 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Solid Waste  1.5% $ 1,000 Massachusetts Industrial Finance Agency, (Ogden Haverhill), (AMT), 5.50%, 12/1/13 $ 908,170 $ 908,170 Special Tax Revenue  2.9% $ 1,000 Massachusetts Bay Transportation Authority, Sales Tax, 5.25%, 7/1/16 $ 1,158,990 500 Massachusetts Special Obligations, 5.00%, 6/1/14 560,140 $ 1,719,130 Transportation  4.4% $ 1,000 Massachusetts Port Authority, (AMT), 6.25%, 7/1/17 $ 1,022,130 2,000 Massachusetts State Federal Highway Grant Anticipation Notes, 0.00%, 6/15/15 1,643,980 $ 2,666,110 Water and Sewer  2.7% $ 1,000 Massachusetts Water Pollution Abatement Trust, 5.00%, 8/1/25 $ 1,085,160 500 Massachusetts Water Pollution Abatement Trust, 5.25%, 2/1/12 544,285 $ 1,629,445 Total Tax-Exempt Investments  99.3% (identified cost $59,294,004) $ 59,885,721 Other Assets, Less Liabilities  0.7% $ 436,109 Net Assets  100.0% $ 60,321,830 The Fund invests primarily in debt securities issued by Massachusetts municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at March 31, 2009, 37.1% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 2.0% to 18.8% of total investments. (1) Security (or a portion thereof) has been segregated to cover margin requirements on open financial futures contracts. Industry and sector classifications included in the Portfolio of Investments are unaudited. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. NPFG - National Public Finance Guaranty Corp. XLCA - XL Capital Assurance, Inc. S e e notes to financ ial statem e nts 24 Eaton Vance New Jersey Limited Maturity Municipals Fund as o f M a r c h 31, 2 009 PORTFOLIO OF INVESTMENTS Tax - Exe mpt Inve stme nts  94 . 8% Principal Amount (000s omitted) Security Value Education  2.5% $ 1,000 Rutgers State University, Series F, 5.00%, 5/1/23 $ 1,069,170 $ 1,069,170 Electric Utilities  1.0% $ 420 New Jersey Economic Development Authority, Pollution Control Revenue, (PSEG Power), 5.00%, 3/1/12 $ 409,492 $ 409,492 Escrowed / Prerefunded  9.5% $ 350 New Jersey Economic Development Authority, (Kapkowski Road Landfill), Prerefunded to 5/15/14, 6.375%, 4/1/18 $ 418,215 2,030 New Jersey Economic Development Authority, (Principal Custodial Receipts), Escrowed to Maturity, 0.00%, 12/15/12 1,886,662 300 New Jersey Economic Development Authority, (The Seeing Eye, Inc.), Prerefunded to 12/1/09, 6.20%, 12/1/24 316,557 600 New Jersey Educational Facilities Authority, (Higher Education Capital Improvements), Prerefunded to 9/1/10, 5.00%, 9/1/15 635,250 750 New Jersey Educational Facilities Authority, (Stevens Institute of Technology), Escrowed to Maturity, 5.00%, 7/1/11 815,430 $ 4,072,114 General Obligations  2.5% $ 500 Jersey City School District, 6.25%, 10/1/10 $ 534,895 500 Monmouth County Improvement Authority, 5.00%, 12/1/21 545,010 $ 1,079,905 Health Care-Miscellaneous  0.2% $ 100 Puerto Rico Infrastructure Financing Authority, (Mepsi Campus Project), 6.25%, 10/1/24 $ 77,772 $ 77,772 Hospital  7.3% $ 1,000 Camden County Improvement Authority, (Cooper Health System), 5.25%, 2/15/20 $ 794,910 500 New Jersey Health Care Facilities Financing Authority, (Atlantic City Medical Care Center), 6.00%, 7/1/12 519,140 425 New Jersey Health Care Facilities Financing Authority, (Capital Health System), 5.75%, 7/1/23 396,555 Principal Amount (000s omitted) Security Value Hospital (continued) $ 450 New Jersey Health Care Facilities Financing Authority, (Hackensack University Medical Center), 6.125%, 1/1/20 $ 455,148 500 New Jersey Health Care Facilities Financing Authority, (Hunterdon Medical Center), 5.25%, 7/1/25 444,465 500 New Jersey Health Care Facilities Financing Authority, (Robert Wood Johnson University Hospital), 5.60%, 7/1/15 506,330 $ 3,116,548 Housing  1.1% $ 500 New Jersey Housing and Mortgage Finance Agency, Single Family Housing, (AMT), 5.10%, 10/1/23 $ 488,585 $ 488,585 Industrial Development Revenue  1.0% $ 350 New Jersey Economic Development Authority, (American Airlines, Inc.), (AMT), 7.10%, 11/1/31 $ 129,220 450 New Jersey Economic Development Authority, (Continental Airlines), (AMT), 6.25%, 9/15/19 301,837 $ 431,057 Insured-Education  5.6% $ 545 New Jersey Educational Facilities Authority, (Montclair State University), (NPFG), 3.75%, 7/1/24 $ 452,726 1,000 New Jersey Educational Facilities Authority, (Ramapo College), (AMBAC), 4.50%, 7/1/21 1,027,000 900 New Jersey Educational Facilities Authority, (Ramapo College), (AMBAC), 4.60%, 7/1/14 934,875 $ 2,414,601 Insured-Electric Utilities  3.5% $ 560 Cape May County Industrial Pollution Control Financing Authority, (Atlantic City Electric Co.), (NPFG), 6.80%, 3/1/21 $ 641,984 1,000 Puerto Rico Electric Power Authority, (NPFG), 5.25%, 7/1/26 871,380 $ 1,513,364 Insured-Escrowed/Prerefunded  3.5% $ 1,300 New Jersey Health Care Facilities Financing Authority, (AHS Hospital Corp.), (AMBAC), Escrowed to Maturity, 6.00%, 7/1/12 $ 1,484,626 $ 1,484,626 S e e notes to financ ial statem e nts 25 Eaton Vance New Jersey Limited Maturity Municipals Fund as o f M a r c h 31, 2 009 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Insured-General Obligations  14.7% $ 330 Clearview Regional High School District, (FGIC), (NPFG), 5.375%, 8/1/15 $ 363,502 250 Freehold Regional High School District, (FGIC), (NPFG), 5.00%, 3/1/18 282,365 470 Hillsborough Township School District, (FSA), 5.375%, 10/1/18 547,808 1,000 Jackson Township School District, (Baptist Healthcare Systems), (NPFG), 5.25%, 6/15/23 1,121,920 725 Monroe Township Board of Education, (FGIC), (NPFG), 5.20%, 8/1/11 776,236 825 Monroe Township Board of Education, (FGIC), (NPFG), 5.20%, 8/1/14 904,596 1,120 New Jersey, (AMBAC), 5.25%, 7/15/19 1,271,581 500 New Jersey, (FSA), 5.00%, 1/15/22 528,840 500 New Jersey, (FSA), 5.00%, 1/15/23 523,945 $ 6,320,793 Insured-Lease Revenue / Certificates of Participation  3.9% $ 1,000 Hudson County, (NPFG), 6.25%, 6/1/15 $ 1,085,520 500 Puerto Rico Public Finance Corp., (AMBAC), 5.375%, 6/1/17 582,825 $ 1,668,345 Insured-Transportation  6.0% $ 500 Delaware River Port Authority, (FSA), 5.50%, 1/1/10 $ 515,155 1,000 New Jersey Transportation Trust Fund Authority, (NPFG), 5.50%, 12/15/17 1,093,450 770 Port Authority of New York and New Jersey, (FGIC), (NPFG), (AMT), 4.50%, 10/1/20 729,983 250 South Jersey Transportation Authority, (AMBAC), 5.00%, 11/1/18 253,283 $ 2,591,871 Insured-Water and Sewer  10.4% $ 1,135 Bayonne Municipal Utilities Authority, (XLCA), 5.25%, 4/1/19 $ 1,096,058 1,000 North Hudson Sewer Authority, (NPFG), 5.125%, 8/1/22 1,020,290 1,020 Passaic Valley Water Commission, (FSA), 5.00%, 12/15/17 1,150,805 565 Pennsville Sewer Authority, (NPFG), 0.00%, 11/1/16 423,682 565 Pennsville Sewer Authority, (NPFG), 0.00%, 11/1/17 400,178 565 Pennsville Sewer Authority, (NPFG), 0.00%, 11/1/18 376,917 $ 4,467,930 Principal Amount (000s omitted) Security Value Lease Revenue / Certificates of Participation  5.4% $ 1,100 Bergen County Improvement Authority, (County Administration Complex), 5.00%, 11/15/24 $ 1,213,333 1,000 New Jersey Economic Development Authority, (School Facilities Construction), 5.50%, 9/1/19 1,094,330 $ 2,307,663 Nursing Home  1.2% $ 500 New Jersey Economic Development Authority, (Masonic Charity Foundation), 4.80%, 6/1/11 $ 516,205 $ 516,205 Pooled Loans  5.2% $ 2,000 New Jersey Economic Environmental Infrastructure Trust, 5.00%, 9/1/20 $ 2,248,200 $ 2,248,200 Senior Living/Life Care  2.0% $ 520 New Jersey Economic Development Authority, (Cranes Mill Project), 5.50%, 7/1/18 $ 475,587 400 New Jersey Economic Development Authority, (Seabrook Village, Inc.), 5.00%, 11/15/12 377,496 $ 853,083 Special Tax Revenue  1.9% $ 500 New Jersey Economic Development Authority, (Cigarette Tax), 5.50%, 6/15/16 $ 455,685 180 New Jersey Economic Development Authority, (Newark Downtown Distribution Management Corp.), 4.625%, 6/15/12 172,107 190 New Jersey Economic Development Authority, (Newark Downtown Distribution Management Corp.), 4.625%, 6/15/13 176,462 $ 804,254 Transportation  6.4% $ 1,000 New Jersey Transportation Trust Fund Authority, 5.25%, 12/15/21 $ 1,045,660 1,000 Port Authority of New York and New Jersey, (AMT), 5.25%, 9/15/23 1,001,600 700 Port Authority of New York and New Jersey, (AMT), 5.50%, 7/15/12 708,295 $ 2,755,555 Total Tax-Exempt Investments  94.8% (identified cost $40,299,041) $ 40,691,133 S e e notes to financ ial statem e nts 26 Eaton Vance New Jersey Limited Maturity Municipals Fund as o f M a r c h 31, 2 009 PORTFOLIO OF INVESTMENTS CO N T  D Short -Term Investments  4.7% Principal Amount (000s omitted) Security Value $ 2,000 California Housing Finance Agency Revenue, Variable Rate, (SPA: Bank of Nova Scotia), 0.40%, 2/1/25 $ 2,000,000 Total Short-Term Investments  4.7% (identified cost $2,000,000) $ 2,000,000 Total Investments  99.5% (identified cost $42,299,041) $ 42,691,133 Other Assets, Less Liabilities  0.5% $ 221,785 Net Assets  100.0% $ 42,912,918 Industry and sector classifications included in the Portfolio of Investments are unaudited. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. NPFG - National Public Finance Guaranty Corp. XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by New Jersey municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at March 31, 2009, 47.9% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 2.6% to 24.7% of total investments. (1) Security (or a portion thereof) has been segregated to cover margin requirements on open financial futures contracts. (2) Variable rate demand obligation. The stated interest rate represents the rate in effect at March 31, 2009. S e e notes to financ ial statem e nts 27 Eaton Vance New York Limited Maturity Municipals Fund as o f M ar c h 31, 200 9 PORTFOLIO OF INVESTMENTS Tax - Exe mpt Inve stme nts  97 . 7% Principal Amount (000s omitted) Security Value Cogeneration  0.5% $ 600 Suffolk County Industrial Development Agency, (Nissequogue Cogeneration Partners Facility), (AMT), 5.50%, 1/1/23 $ 421,980 $ 421,980 Education  3.4% $ 1,500 New York Dormitory Authority, (State University Educational Facilities), 5.00%, 7/1/20 $ 1,611,330 600 New York Dormitory Authority, (State University Educational Facilities), 5.25%, 5/15/15 675,684 625 Troy Industrial Development Authority, (Rensselaer Polytechnic Institute), 5.50%, 9/1/15 686,150 $ 2,973,164 Electric Utilities  2.8% $ 2,500 New York Energy Research and Development Authority Facility, (AMT), 4.70%, 6/1/36 $ 2,500,050 $ 2,500,050 Escrowed / Prerefunded  4.2% $ 1,000 New York Dormitory Authority, (Child Care Facility), Prerefunded to 4/1/12, 5.375%, 4/1/14 $ 1,124,400 70 New York Urban Development Corp., (Correctional and Youth Facilities), Prerefunded to 1/1/11, 5.50%, 1/1/17 75,673 25 Suffolk County Industrial Development Agency, (Jeffersons Ferry Project), Prerefunded to 11/1/09, 7.20%, 11/1/19 26,415 1,170 Triborough Bridge and Tunnel Authority, Escrowed to Maturity, 5.00%, 1/1/20 1,295,939 1,000 Triborough Bridge and Tunnel Authority, Prerefunded to 1/1/16, 5.375%, 1/1/19 1,189,480 $ 3,711,907 Health Care-Miscellaneous  0.8% $ 90 Puerto Rico Infrastructure Financing Authority, (Mepsi Campus Project), 5.60%, 10/1/14 $ 83,059 200 Puerto Rico Infrastructure Financing Authority, (Mepsi Campus Project), 6.25%, 10/1/24 155,544 100 Suffolk County Industrial Development Agency, (Alliance of Long Island Agencies), 7.50%, 9/1/15 97,471 400 Westchester County Industrial Development Agency, (Childrens Village), 5.375%, 3/15/19 319,316 $ 655,390 Principal Amount (000s omitted) Security Value Hospital  9.4% $ 370 Chautauqua County Industrial Development Agency, (Womens Christian Association), 6.35%, 11/15/17 $ 316,383 130 Fulton County Industrial Development Agency, (Nathan Littauer Hospital), 5.75%, 11/1/09 129,916 265 Nassau County Industrial Development Agency, (North Shore Health System), 5.625%, 11/1/10 271,132 460 Nassau County Industrial Development Agency, (North Shore Health System), 5.875%, 11/1/11 477,448 2,000 New York Dormitory Authority, (Interfaith Medical Center), 5.00%, 2/15/21 2,031,060 1,000 New York Dormitory Authority, (Lenox Hill Hospital), 5.75%, 7/1/13 942,880 200 New York Dormitory Authority, (Lenox Hill Hospital), 5.75%, 7/1/15 183,556 500 New York Dormitory Authority, (Lenox Hill Hospital), 5.75%, 7/1/17 434,705 415 New York Dormitory Authority, (NYU Hospital Center), 5.25%, 7/1/24 294,870 1,000 New York Health and Hospital Corp., 5.50%, 2/15/19 1,056,620 180 Oneida County Industrial Development Agency, (St. Elizabeth Medical Center), 5.50%, 12/1/10 175,788 1,325 Saratoga County Industrial Development Agency, (Saratoga Hospital Project), 5.00%, 12/1/17 1,262,592 750 Suffolk County Industrial Development Agency, (Huntington Hospital), 6.00%, 11/1/22 714,053 $ 8,291,003 Housing  3.4% $ 1,000 New York Housing Finance Agency, (Affordable Housing), (AMT), 5.05%, 11/1/22 $ 988,350 2,000 New York State Mortgage Agency, (AMT), 4.95%, 10/1/21 1,995,380 $ 2,983,730 Industrial Development Revenue  6.8% $ 1,000 Dutchess County Industrial Development Agency, (IBM Corporation), (AMT), 5.45%, 12/1/29 $ 1,015,410 1,500 Liberty Development Corp., (Goldman Sachs Group, Inc.), 5.50%, 10/1/37 1,279,800 1,250 New York City Industrial Development Agency, (Terminal One Group), (AMT), 5.50%, 1/1/14 1,192,850 1,000 New York State Environmental Facilities Corp., Solid Waste Disposal, (Waste Management Project), (AMT), 4.55%, 5/1/12 936,320 250 Onondaga County Industrial Development Agency, (Senior Air Cargo), (AMT), 6.125%, 1/1/32 176,473 S e e notes to financ ial statem e nts 28 Eaton Vance New York Limited Maturity Municipals Fund as o f M ar c h 31, 200 9 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Industrial Development Revenue (continued) $ 1,500 Puerto Rico Port Authority, (American Airlines, Inc.), (AMT), 6.25%, 6/1/26 $ 591,960 1,250 Virgin Islands Public Financing Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 758,437 $ 5,951,250 Insured-Education  10.3% $ 1,000 New York Dormitory Authority, (Canisius College), (NPFG), 5.00%, 7/1/16 $ 969,480 1,000 New York Dormitory Authority, (City University), (AMBAC), 5.625%, 7/1/16 1,086,180 1,420 New York Dormitory Authority, (Educational Housing Services), (AMBAC), 5.25%, 7/1/20 1,371,904 1,000 New York Dormitory Authority, (New York University), (AMBAC), 5.50%, 7/1/19 1,132,700 1,085 New York Dormitory Authority, (Rochester Institute of Technology), (AMBAC), 5.25%, 7/1/21 1,109,532 1,000 New York Dormitory Authority, (State University Educational Facilities), (FSA), 5.75%, 5/15/17 1,159,370 1,000 New York Dormitory Authority, (Student Housing), (FGIC), (NPFG), 5.25%, 7/1/15 1,109,010 1,000 New York Dormitory Authority, (University Educational Facilities), (FGIC), (NPFG), 5.25%, 5/15/13 1,073,630 $ 9,011,806 Insured-Electric Utilities  6.1% $ 2,500 Long Island Power Authority, Electric Systems Revenue, (FGIC), (NPFG), 5.00%, 12/1/22 $ 2,506,925 500 Long Island Power Authority, Electric Systems Revenue, (FSA), 0.00%, 6/1/15 404,175 1,250 Puerto Rico Electric Power Authority, (XLCA), 5.375%, 7/1/17 1,213,050 1,250 Puerto Rico Electric Power Authority, (XLCA), 5.375%, 7/1/18 1,196,737 $ 5,320,887 Insured-Escrowed / Prerefunded  0.3% $ 250 Niagara County Industrial Development Agency, (Niagara University), (AMBAC), Escrowed to Maturity, 5.25%, 10/1/18 $ 301,478 $ 301,478 Principal Amount (000s omitted) Security Value Insured-General Obligations  3.9% $ 500 Clarence Central School District, (FSA), 5.00%, 5/15/17 $ 540,560 1,000 Monroe County, (Public Improvements), (NPFG), 6.00%, 3/1/19 1,095,250 1,915 Puerto Rico, (FGIC), 5.50%, 7/1/17 1,788,763 $ 3,424,573 Insured-Hospital  2.6% $ 1,600 New York Dormitory Authority, (Memorial Sloan Kettering Cancer Center), (NPFG), 5.50%, 7/1/17 $ 1,777,824 500 New York Dormitory Authority, (New York and Presbyterian Hospital), (AMBAC), 5.50%, 8/1/11 538,330 $ 2,316,154 Insured-Lease Revenue / Certificates of Participation  2.4% $ 1,000 New York Dormitory Authority, (Master BOCES Program-Oneida Herkimer Madison BOCES), (FSA), 5.25%, 8/15/20 $ 1,074,830 1,000 New York Dormitory Authority, (Municipal Health Facilities), (FSA), 5.50%, 1/15/13 1,071,420 $ 2,146,250 Insured-Other Revenue  2.7% $ 500 New York City Industrial Development Agency, (Queens Baseball Stadium), (AMBAC), 5.00%, 1/1/22 $ 457,090 2,500 New York City Industrial Development Agency, (Yankee Stadium), (AGC), 0.00%, 3/1/15 1,916,950 $ 2,374,040 Insured-Special Tax Revenue  6.5% $ 2,250 New York Local Government Assistance Corp., (NPFG), 0.00%, 4/1/13 $ 2,047,230 2,000 New York Urban Development Corp., (Personal Income Tax), (AMBAC), 5.50%, 3/15/19 2,295,340 1,500 Puerto Rico Infrastructure Financing Authority, (FGIC), 5.50%, 7/1/19 1,356,525 $ 5,699,095 Insured-Transportation  8.9% $ 1,000 Metropolitan Transportation Authority, (AMBAC), 5.50%, 11/15/18 $ 1,070,170 1,000 Metropolitan Transportation Authority, (NPFG), 5.50%, 11/15/13 1,093,290 1,000 Monroe County Airport Authority, (NPFG), (AMT), 5.875%, 1/1/17 1,005,140 2,235 New York Thruway Authority, (AMBAC), 5.50%, 4/1/20 2,488,851 S e e notes to financ ial statem e nts 29 Eaton Vance New York Limited Maturity Municipals Fund as o f M ar c h 31, 200 9 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Insured-Transportation (continued) $ 1,920 Triborough Bridge and Tunnel Authority, (NPFG), 5.50%, 11/15/18 $ 2,178,432 $ 7,835,883 Lease Revenue / Certificates of Participation  1.8% $ 500 New York Urban Development Corp., 5.00%, 1/1/18 $ 538,490 1,025 New York Urban Development Corp., (Correctional and Youth Facilities), 5.50%, 1/1/17 1,063,161 $ 1,601,651 Other Revenue  0.7% $ 750 Albany Industrial Development Agency, (Charitable Leadership), 6.00%, 7/1/19 $ 630,300 $ 630,300 Senior Living / Life Care  0.4% $ 400 Mt. Vernon Industrial Development Agency, (Wartburg Senior Housing, Inc.), 6.15%, 6/1/19 $ 336,436 $ 336,436 Solid Waste  2.9% $ 750 Hempstead Industrial Development Agency, (American Refuel), 5.00%, 12/1/10 $ 730,192 2,000 Niagara County Industrial Development Agency, (American Ref-Fuel Co., LLC), (AMT), 5.55%, 11/15/24 1,850,180 $ 2,580,372 Special Tax Revenue  8.0% $ 1,140 34 th Street Partnership, Inc., 5.00%, 1/1/17 $ 1,226,537 500 New York City Transitional Finance Authority, 5.375%, 2/15/14 541,220 865 New York City Transitional Finance Authority, (Future Tax), 4.75%, 11/15/23 867,898 1,000 New York City Transitional Finance Authority, (Future Tax), 5.375%, 2/1/13 1,065,780 3,000 New York State Local Government Assistance Corp., 5.25%, 4/1/16 3,322,290 $ 7,023,725 Transportation  2.3% $ 1,000 Metropolitan Transportation Authority, 5.00%, 11/15/21 $ 1,004,120 1,000 Port Authority of New York and New Jersey, (AMT), 5.25%, 9/15/23 1,001,600 $ 2,005,720 Principal Amount (000s omitted) Security Value Water and Sewer  6.6% $ 1,000 Erie County Water Authority, 5.00%, 12/1/18 $ 1,121,200 2,430 New York City Municipal Water Finance, 5.00%, 6/15/21 2,553,882 515 New York State Environmental Facilities Corp., Clean Water, (Municipal Water Finance), 5.00%, 6/15/18 547,553 1,000 New York State Environmental Facilities Corp., Clean Water, (Municipal Water Finance), 5.00%, 6/15/20 1,066,460 500 New York State Environmental Facilities Corp., Clean Water, (Municipal Water Finance), 5.25%, 6/15/14 545,245 $ 5,834,340 Total Tax-Exempt Investments  97.7% (identified cost $87,946,528) $ 85,931,184 Other Assets, Less Liabilities  2.3% $ 1,983,567 Net Assets  100.0% $ 87,914,751 Industry and sector classifications included in the Portfolio of Investments are unaudited. AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. NPFG - National Public Finance Guaranty Corp. XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by New York municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at March 31, 2009, 44.7% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 2.2% to 17.3% of total investments. (1) Security (or a portion thereof) has been segregated to cover margin requirements on open financial futures contracts. S e e notes to financ ial statem e nts 30 Eaton Vance Ohio Limited Maturity Municipals Fund as o f M ar c h 31, 200 9 PORTFOLIO OF INVESTMENTS Tax - Exe mpt Inve stme nts  99 . 5% Principal Amount (000s omitted) Security Value Cogeneration  0.4% $ 95 Ohio Water Development Authority, Solid Waste Disposal, (Bay Shore Power), (AMT), 6.625%, 9/1/20 $ 79,008 $ 79,008 Education  7.0% $ 500 Ohio Higher Educational Facilities Commission, (John Carroll University), 5.00%, 11/15/13 $ 534,925 250 Ohio State University General Receipts, 5.00%, 12/1/23 264,560 500 Ohio State University General Receipts, 5.25%, 12/1/17 546,440 $ 1,345,925 Electric Utilities  1.0% $ 200 Ohio Air Quality Development Authority, (Ohio Power Company), (AMT), Variable Rate, 7.125% to 6/1/10, 6/1/41 $ 201,034 $ 201,034 Escrowed/Prerefunded  0.9% $ 165 Richland County Hospital Facilities, (Medcentral Health Systems), Prerefunded to 11/15/10, 6.375%, 11/15/22 $ 180,602 $ 180,602 General Obligations  5.4% $ 395 Franklin County, 5.00%, 12/1/12 $ 446,263 500 Hamilton School District, 6.15%, 12/1/15 594,800 $ 1,041,063 Health Care-Miscellaneous  0.4% $ 90 Puerto Rico Infrastructure Financing Authority, (Mepsi Campus Project), 5.60%, 10/1/14 $ 83,059 $ 83,059 Hospital  6.0% $ 500 Cuyahoga County, (Cleveland Clinic Health System), 6.00%, 1/1/17 $ 549,450 500 Erie County Hospital Facilities, (Firelands Regional Medical Center), 5.50%, 8/15/12 506,200 85 Richland County Hospital Facilities, (Medcentral Health Systems), 6.375%, 11/15/22 85,921 $ 1,141,571 Principal Amount (000s omitted) Security Value Housing  1.0% $ 185 Ohio Housing Finance Agency, (AMT), 4.55%, 9/1/11 $ 189,973 $ 189,973 Industrial Development Revenue  6.8% $ 500 Dayton Special Facilities Revenue, (Emery Air Freight), 5.625%, 2/1/18 $ 503,100 100 Ohio Water Development Authority, Solid Waste Disposal, (Allied Waste North America, Inc.), (AMT), 5.15%, 7/15/15 89,276 500 Toledo-Lucas County Port Authority, (Cargill, Inc.), 4.50%, 12/1/15 515,215 310 Virgin Islands Public Financing Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 188,092 $ 1,295,683 Insured-Education  4.0% $ 750 Cleveland-Cuyahoga County Port Authority, (Euclid Avenue Housing Corp.), (AMBAC), 5.00%, 8/1/21 $ 759,405 $ 759,405 Insured-Escrowed / Prerefunded  3.7% $ 300 Cleveland Airport System, (FSA), Prerefunded to 1/1/10, 5.25%, 1/1/14 $ 313,770 350 Ohio Higher Educational Facilities Authority, (Xavier University), (CIFG), Prerefunded to 5/1/16, 5.00%, 5/1/22 400,725 $ 714,495 Insured-General Obligations  24.2% $ 200 Amherst School District, (FGIC), (NPFG), 5.00%, 12/1/11 $ 214,734 250 Athens City School District, (FSA), 5.45%, 12/1/10 268,400 265 Clinton Massie Local School District, (AMBAC), 0.00%, 12/1/09 262,149 265 Clinton Massie Local School District, (AMBAC), 0.00%, 12/1/11 249,940 225 Finneytown Local School District, (FGIC), (NPFG), 6.15%, 12/1/11 249,892 1,000 Hilliard School District, (FGIC), (NPFG), 0.00%, 12/1/14 847,900 175 Scioto Valley and Ross County School District, (FGIC), (NPFG), 0.00%, 12/1/11 162,510 550 Springfield City School District, Clark County, (AMBAC), 4.30%, 12/1/14 579,210 500 Strongsville City School District, (NPFG), 5.375%, 12/1/12 567,345 670 Upper Arlington City School District, (FSA), 5.00%, 12/1/21 709,148 S e e notes to financ ial statem e nts 31 Eaton Vance Ohio Limited Maturity Municipals Fund as o f M ar c h 31, 200 9 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Insured-General Obligations (continued) $ 460 Wyoming School District, (FGIC), (NPFG), 5.75%, 12/1/17 $ 519,446 $ 4,630,674 Insured-Hospital  2.7% $ 500 Cuyahoga County, (MetroHealth System), (NPFG), 5.50%, 2/15/12 $ 513,005 $ 513,005 Insured-Industrial Development Revenue  2.8% $ 500 Akron Economic Development, (NPFG), 6.00%, 12/1/12 $ 543,730 $ 543,730 Insured-Lease Revenue / Certificates of Participation  2.9% $ 500 Ohio Building Authority, (FSA), 5.50%, 10/1/11 $ 550,060 $ 550,060 Insured-Other Revenue  2.8% $ 500 Cleveland Parking Facilities, (FSA), 5.25%, 9/15/20 $ 546,060 $ 546,060 Insured-Special Tax Revenue  1.2% $ 250 Puerto Rico Infrastructure Financing Authority, (FGIC), 5.50%, 7/1/19 $ 226,088 $ 226,088 Insured-Transportation  5.8% $ 250 Cleveland Airport System, (FSA), 5.00%, 1/1/23 $ 254,320 750 Ohio Turnpike Commission, (FGIC), (NPFG), 5.50%, 2/15/18 856,642 $ 1,110,962 Insured-Water and Sewer  2.7% $ 475 Cleveland Waterworks, (FSA), 5.375%, 1/1/16 $ 510,530 $ 510,530 Lease Revenue / Certificates of Participation  0.8% $ 180 Union County, (Pleasant Valley Joint Fire District), 6.125%, 12/1/19 $ 160,506 $ 160,506 Principal Amount (000s omitted) Security Value Other Revenue  2.3% $ 310 Buckeye Tobacco Settlement Financing Authority, 5.125%, 6/1/24 $ 222,118 300 Riversouth Authority, (Lazarus Building Redevelopment), 5.75%, 12/1/27 213,093 $ 435,211 Pooled Loans  5.1% $ 240 Cuyahoga County Port Authority, (Garfield Heights), 5.25%, 5/15/23 $ 181,224 295 Ohio Economic Development, (Ohio Enterprise Bond Fund), (AMT), 4.60%, 6/1/20 307,142 250 Ohio Economic Development, (Ohio Enterprise Bond Fund), (AMT), 5.25%, 12/1/15 258,828 315 Summit County Port Authority, (Twinsburg Township), 5.125%, 5/15/25 220,648 $ 967,842 Special Tax Revenue  1.3% $ 250 Mahoning County, (Sales Tax), 5.00%, 12/1/10 $ 252,643 $ 252,643 Transportation  1.5% $ 250 Ohio Major New Street Infrastructure Project Revenue, 5.75%, 6/15/19 $ 289,217 $ 289,217 Water and Sewer  6.8% $ 400 Cincinnati Water System, 4.50%, 12/1/21 $ 418,048 500 Ohio Water Development Authority, (Drinking Water), 5.50%, 12/1/14 555,230 280 Ohio Water Development Authority, Water Pollution Control, (Fresh Water Quality), 5.25%, 6/1/20 325,153 $ 1,298,431 Total Tax-Exempt Investments  99.5% (identified cost $18,678,884) $ 19,066,777 Other Assets, Less Liabilities  0.5% $ 99,204 Net Assets  100.0% $ 19,165,981 S e e notes to financ ial statem e nts 32 Eaton Vance Ohio Limited Maturity Municipals Fund as o f M ar c h 31, 200 9 PORTFOLIO OF INVESTMENTS CO N T  D Industry and sector classifications included in the Portfolio of Investments are unaudited. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. NPFG - National Public Finance Guaranty Corp. The Fund invests primarily in debt securities issued by Ohio municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at March 31, 2009, 53.0% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 2.1% to 23.5% of total investments. (1) Security (or a portion thereof) has been segregated to cover margin requirements on open financial futures contracts. S e e notes to financ ial statem e nts 33 Eaton Vance Pennsylvania Limited Maturity Municipals Fund as o f M ar c h 31, 2009 PORTFOLIO OF INVESTMENTS Tax - Exe mpt Inve stme nts  97 . 4% Principal Amount (000s omitted) Security Value Cogeneration  1.2% $ 310 Carbon County Industrial Development Authority, (Panther Creek Partners), (AMT), 6.65%, 5/1/10 $ 310,313 350 Pennsylvania Economic Development Financing Authority, (Resource Recovery-Colver), (AMT), 5.125%, 12/1/15 278,320 $ 588,633 Education  2.1% $ 1,040 Pennsylvania Higher Educational Facilities Authority, (University of Pennsylvania), 5.00%, 7/15/21 $ 1,095,016 $ 1,095,016 Electric Utilities  3.5% $ 500 Pennsylvania Economic Development Financing Authority, Pollution Control, (PPL Electric Utility Corp.), 4.85% to 10/1/10 (Put Date), 10/1/23 $ 507,265 1,000 Puerto Rico Electric Power Authority, 5.00%, 7/1/17 946,160 400 York County Industrial Development Authority, Pollution Control, (Public Service Enterprise Group, Inc.), 5.50%, 9/1/20 351,760 $ 1,805,185 Escrowed / Prerefunded  2.7% $ 250 Allegheny County Industrial Development Authority, (Residential Resources, Inc.), Prerefunded to 9/1/11, 6.50%, 9/1/21 $ 281,925 500 Bucks County Industrial Development Authority, (Pennswood), Prerefunded to 10/1/10, 5.80%, 10/1/20 545,455 520 Lehigh County General Purpose Authority, (Muhlenberg Hospital), Escrowed to Maturity, 5.75%, 7/15/10 536,500 $ 1,363,880 General Obligations  3.2% $ 500 Bucks County, 5.125%, 5/1/21 $ 560,420 1,000 Daniel Boone Area School District, 5.00%, 8/15/19 1,085,950 $ 1,646,370 Health Care-Miscellaneous  0.3% $ 200 Puerto Rico Infrastructure Financing Authority, (Mepsi Campus Project), 6.25%, 10/1/24 $ 155,544 $ 155,544 Principal Amount (000s omitted) Security Value Hospital  8.1% $ 500 Allegheny County Hospital Development Authority, (University of Pittsburgh Medical Center), 5.00%, 6/15/18 $ 513,515 500 Allegheny County Hospital Development Authority, (University of Pittsburgh Medical Center), 5.00%, 9/1/18 508,810 635 Lancaster County Hospital Authority, (Lancaster General Hospital), 5.00%, 3/15/22 617,004 200 Lebanon County Health Facility Authority, (Good Samaritan Hospital), 5.50%, 11/15/18 182,434 1,000 Monroe County Hospital Authority, (Pocono Medical Center), 5.00%, 1/1/17 969,630 500 Pennsylvania Higher Educational Facilities Authority, (UPMC Health System), 6.25%, 1/15/18 516,880 800 Washington County Hospital Authority, (Monongahela Vineyard Hospital), 5.00%, 6/1/12 812,888 $ 4,121,161 Housing  2.5% $ 1,335 Allegheny County Residential Finance Authority, Single Family Mortgages, (AMT), 4.80%, 11/1/22 $ 1,292,227 $ 1,292,227 Industrial Development Revenue  2.6% $ 700 Erie Industrial Development Authority, (International Paper), (AMT), 5.85%, 12/1/20 $ 503,398 500 Pennsylvania Economic Development Financing Authority, (Aqua Pennsylvania, Inc.), (AMT), 6.75%, 10/1/18 524,165 750 Puerto Rico Port Authority, (American Airlines, Inc.), (AMT), 6.25%, 6/1/26 295,980 $ 1,323,543 Insured-Cogeneration  2.1% $ 1,300 Pennsylvania Economic Development Financing Authority, (Resource Recovery-Colver), (AMBAC), (AMT), 4.625%, 12/1/18 $ 1,045,343 $ 1,045,343 Insured-Education  6.2% $ 2,000 Delaware County, (Villanova University), (AMBAC), 5.00%, 8/1/20 $ 2,078,460 1,100 Lycoming County College Authority, (Pennsylvania College of Technology), (AMBAC), 5.125%, 5/1/22 1,071,829 $ 3,150,289 S e e notes to financ ial statem e nts 34 Eaton Vance Pennsylvania Limited Maturity Municipals Fund as o f M ar c h 31, 2009 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Insured-Electric Utilities  3.1% $ 1,500 Cambria County Industrial Development Authority, (Pennsylvania Electric), (NPFG), 5.35%, 11/1/10 $ 1,581,855 $ 1,581,855 Insured-Escrowed / Prerefunded  18.6% $ 1,000 Council Rock School District, (NPFG), Prerefunded to 11/15/11, 5.00%, 11/15/19 $ 1,100,680 500 Pennsylvania Public School Building Authority, (Garnet Valley School District), (AMBAC), Prerefunded to 2/1/11, 5.50%, 2/1/20 538,180 1,000 Pennsylvania Turnpike Commission, Registration Fee Revenue, (AMBAC), Prerefunded to 7/15/11, 5.125%, 7/15/22 1,102,680 1,000 Philadelphia Gas Works Revenue, (FSA), Prerefunded to 8/1/13, 5.25%, 8/1/17 1,146,860 1,000 Pittsburgh, (AMBAC), Prerefunded to 3/1/12, 5.25%, 9/1/22 1,112,320 1,000 Spring-Ford Area School District, (FSA), Prerefunded to 9/1/11, 5.00%, 9/1/19 1,094,810 5,000 Westmoreland Municipal Authority, (FGIC), Escrowed to Maturity, 0.00%, 8/15/19 3,390,000 $ 9,485,530 Insured-General Obligations  20.5% $ 1,020 Cornwall Lebanon School District, (FSA), 0.00%, 3/15/16 $ 789,766 1,250 Cranberry Township, (FGIC), (NPFG), 5.00%, 12/1/20 1,309,637 1,635 Harrisburg, (AMBAC), 0.00%, 9/15/12 1,488,717 1,355 McKeesport, (FGIC), (NPFG), 0.00%, 10/1/11 1,270,976 1,000 Palmyra Area School District, (FGIC), (NPFG), 5.00%, 5/1/17 1,073,850 1,000 Pennsylvania, (NPFG), 5.375%, 7/1/19 1,174,880 1,000 Philadelphia School District, (FSA), 5.50%, 6/1/21 1,094,510 1,000 Reading School District, (FGIC), (NPFG), 0.00%, 1/15/12 920,110 1,250 Sto-Rox School District, (FGIC), (NPFG), 5.125%, 12/15/22 1,294,413 $ 10,416,859 Insured-Hospital  1.5% $ 250 Allegheny County Hospital Development Authority, (NPFG), 6.00%, 7/1/24 $ 262,370 500 Washington County Hospital Authority, (Washington Hospital), (AMBAC), 5.375%, 7/1/14 503,705 $ 766,075 Principal Amount (000s omitted) Security Value Insured-Other Revenue  2.6% $ 1,500 Philadelphia Authority for Industrial Development Revenue, (FGIC), (NPFG), 5.00%, 12/1/22 $ 1,327,230 $ 1,327,230 Insured-Special Tax Revenue  0.7% $ 350 Pittsburgh and Allegheny County Public Auditorium Authority, (AMBAC), 5.00%, 2/1/24 $ 341,386 $ 341,386 Insured-Transportation  8.3% $ 1,000 Allegheny County Airport, (NPFG), (AMT), 5.75%, 1/1/10 $ 1,018,240 590 Allegheny County Airport, (NPFG), (AMT), 5.75%, 1/1/12 610,526 1,000 Pennsylvania Turnpike Commission, Registration Fee Revenue, (FSA), 5.25%, 7/15/22 1,107,440 1,000 Philadelphia Airport, (FGIC), (NPFG), (AMT), 5.375%, 7/1/14 1,003,930 500 Southeastern Pennsylvania Transportation Authority, (FGIC), (NPFG), 5.25%, 3/1/16 506,435 $ 4,246,571 Insured-Water and Sewer  5.9% $ 500 Allegheny County Sanitation Authority, (BHAC), (NPFG), 5.00%, 12/1/22 $ 522,575 250 Allegheny County Sanitation Authority, (NPFG), 5.00%, 12/1/19 254,235 2,000 Altoona City Authority Water Revenue, (FSA), 5.25%, 11/1/19 2,223,960 $ 3,000,770 Senior Living / Life Care  1.5% $ 390 Cliff House Trust, (AMT), 6.625%, 6/1/27 $ 241,043 335 Crawford County Hospital Authority, (Wesbury United Methodist Community), 6.00%, 8/15/11 328,437 185 Lancaster County Hospital Authority, (Health Center- Willow Valley Retirement), 5.55%, 6/1/15 188,436 $ 757,916 S e e notes to financ ial statem e nts 35 Eaton Vance Pennsylvania Limited Maturity Municipals Fund as o f M ar c h 31, 2009 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Transportation  0.2% $ 85 Erie Municipal Airport Authority, (AMT), 5.50%, 7/1/09 $ 84,851 $ 84,851 Total Tax-Exempt Investments  97.4% (identified cost $48,820,081) $ 49,596,234 Other Assets, Less Liabilities  2.6% $ 1,298,585 Net Assets  100.0% $ 50,894,819 Industry and sector classifications included in the Portfolio of Investments are unaudited. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. BHAC - Berkshire Hathaway Assurance Corp. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. NPFG - National Public Finance Guaranty Corp. The Fund invests primarily in debt securities issued by Pennsylvania municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at March 31, 2009, 71.3% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 1.1% to 30.7% of total investments. (1) Security (or a portion thereof) has been segregated to cover margin requirements on open financial futures contracts. (2) Security is in default with respect to scheduled principal payments. S e e notes to financ ial statem e nts 36 Eaton Vance Limited Maturity Municipals Funds a s o f M a r c h 3 1 , 2 0 0 9 FINANCIAL STATEMENTS S t a t e m e n t s o f A s s e t s a n d L i a b i l i t i e s As of March 31, 2009 California Massachusetts New Jersey Limited Fund Limited Fund Limited Fund Assets Investments  Identified cost $ 22,982,345 $ 59,294,004 $ 42,299,041 Unrealized appreciation (depreciation) (556,142 ) 591,717 392,092 Investments, at value $ 22,426,203 $ 59,885,721 $ 42,691,133 Cash $ 83,138 $ 64,548 $ 74,423 Interest receivable 283,646 739,101 481,316 Receivable for Fund shares sold 33,000 27,573 47,520 Total assets $ 22,825,987 $ 60,716,943 $ 43,294,392 Liabilities Demand note payable $  $ 100,000 $ 100,000 Payable for variation margin on open financial futures contracts 30,000 42,812 50,250 Payable for Fund shares redeemed  54,613 83,291 Distributions payable 37,437 91,874 67,939 Payable to affiliates: Investment adviser fee 7,223 26,672 16,953 Distribution and service fees 4,627 16,324 6,136 Accrued expenses 49,158 62,818 56,905 Total liabilities $ 128,445 $ 395,113 $ 381,474 Net Assets $ 22,697,542 $ 60,321,830 $ 42,912,918 Sources of Net Assets Paid-in capital $ 25,882,241 $ 64,225,300 $ 44,986,640 Accumulated net realized loss (2,462,070 ) (4,374,675 ) (2,342,019 ) Accumulated undistributed (distributions in excess of) net investment income (25,722 ) 42,579 15,674 Net unrealized appreciation (depreciation) (696,907 ) 428,626 252,623 Net Assets $ 22,697,542 $ 60,321,830 $ 42,912,918 Class A Shares Net Assets $ 20,017,481 $ 46,856,774 $ 41,745,951 Shares Outstanding 2,154,111 4,900,455 4,396,707 Net Asset Value and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $ 9.29 $ 9.56 $ 9.49 Maximum Offering Price Per Share (100 97.75 of net asset value per share) $ 9.50 $ 9.78 $ 9.71 Class B Shares Net Assets $ 859,608 $ 853,931 $ 647,851 Shares Outstanding 92,819 89,360 68,198 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 9.26 $ 9.56 $ 9.50 Class C Shares Net Assets $ 1,820,453 $ 12,611,125 $ 519,116 Shares Outstanding 202,634 1,376,710 54,697 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 8.98 $ 9.16 $ 9.49 On sales of $100,000 or more, the offering price of Class A shares is reduced. * Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. S e e notes to financ ial statem e nts 37 On sales of $100,000 or more, the offering price of Class A shares is reduced. * Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. Eaton Vance Limited Maturity Municipals Funds a s o f M a r c h 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D S t a t e m e n t s o f A s s e t s a n d L i a b i l i t i e s As of March 31, 2009 New York Ohio Pennsylvania Limited Fund Limited Fund Limited Fund Assets Investments  Identified cost $ 87,946,528 $ 18,678,884 $ 48,820,081 Unrealized appreciation (depreciation) (2,015,344 ) 387,893 776,153 Investments, at value $ 85,931,184 $ 19,066,777 $ 49,596,234 Cash $ 899,392 $ 1,300 $ 124,840 Interest receivable 1,310,244 257,378 623,014 Receivable for investments sold   750,000 Receivable for Fund shares sold 162,537 29,330 115,455 Other assets  19,459  Total assets $ 88,303,357 $ 19,374,244 $ 51,209,543 Liabilities Demand note payable $  $ 100,000 $  Payable for variation margin on open financial futures contracts 67,625 8,438 34,250 Payable for Fund shares redeemed 48,491 9,660 105,076 Distributions payable 139,819 29,237 78,779 Payable to affiliates: Investment adviser fee 27,389 6,137 21,127 Distribution and service fees 26,768 3,017 15,602 Accrued expenses 78,514 51,774 59,890 Total liabilities $ 388,606 $ 208,263 $ 314,724 Net Assets $ 87,914,751 $ 19,165,981 $ 50,894,819 Sources of Net Assets Paid-in capital $ 96,674,179 $ 20,174,835 $ 53,576,687 Accumulated net realized loss (6,410,895 ) (1,333,851 ) (3,237,850 ) Accumulated distributions in excess of net investment income (44,011 ) (23,283 ) (53,831 ) Net unrealized appreciation (depreciation) (2,304,522 ) 348,280 609,813 Net Assets $ 87,914,751 $ 19,165,981 $ 50,894,819 Class A Shares Net Assets $ 63,159,206 $ 18,306,804 $ 36,460,535 Shares Outstanding 6,616,146 1,989,700 3,752,867 Net Asset Value and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $ 9.55 $ 9.20 $ 9.72 Maximum Offering Price Per Share (100 97.75 of net asset value per share) $ 9.77 $ 9.41 $ 9.94 Class B Shares Net Assets $ 1,975,805 $ 187,416 $ 550,000 Shares Outstanding 207,105 20,425 56,613 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 9.54 $ 9.18 $ 9.72 Class C Shares Net Assets $ 22,779,740 $ 671,761 $ 13,884,284 Shares Outstanding 2,509,491 73,308 1,506,729 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 9.08 $ 9.16 $ 9.21 S e e notes to financ ial statem e nts 38 Eaton Vance Limited Maturity Municipals Funds a s o f M a r c h 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D S t a t e m e n t s o f O p e r a t i o n s For the Year Ended March 31, 2009 California Massachusetts New Jersey Limited Fund Limited Fund Limited Fund Investment Income Interest $ 1,526,534 $ 2,783,970 $ 1,926,845 Total investment income $ 1,526,534 $ 2,783,970 $ 1,926,845 Expenses Investment adviser fee $ 140,139 $ 275,000 $ 183,876 Distribution and service fees Class A 43,975 70,873 60,787 Class B 6,715 11,278 6,241 Class C 16,302 116,633 3,103 Trustees fees and expenses 1,566 2,657 1,987 Custodian fee 38,116 55,979 32,439 Transfer and dividend disbursing agent fees 13,217 27,712 20,677 Legal and accounting services 34,220 37,267 41,315 Printing and postage 5,552 11,750 7,756 Registration fees 3,036 2,058 1,681 Miscellaneous 15,569 17,592 17,017 Total expenses $ 318,407 $ 628,799 $ 376,879 Deduct  Reduction of custodian fee $ 4,474 $ 4,578 $ 6,340 Total expense reductions $ 4,474 $ 4,578 $ 6,340 Net expenses $ 313,933 $ 624,221 $ 370,539 Net investment income $ 1,212,601 $ 2,159,749 $ 1,556,306 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions $ (485,922 ) $ 78,983 $ 137,837 Financial futures contracts (1,173,968 ) (1,764,249 ) (1,156,295 ) Net realized loss $ (1,659,890 ) $ (1,685,266 ) $ (1,018,458 ) Change in unrealized appreciation (depreciation)  Investments $ (1,086,323 ) $ (1,173,524 ) $ (790,723 ) Financial futures contracts 126,692 248,326 144,992 Net change in unrealized appreciation (depreciation) $ (959,631 ) $ (925,198 ) $ (645,731 ) Net realized and unrealized loss $ (2,619,521 ) $ (2,610,464 ) $ (1,664,189 ) Net decrease in net assets from operations $ (1,406,920 ) $ (450,715 ) $ (107,883 ) S e e notes to financ ial statem e nts 39 Eaton Vance Limited Maturity Municipals Funds a s o f M a r c h 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D S t a t e m e n t s o f O p e r a t i o n s For the Year Ended March 31, 2009 New York Ohio Pennsylvania Limited Fund Limited Fund Limited Fund Investment Income Interest $ 4,354,808 $ 904,435 $ 2,537,874 Total investment income $ 4,354,808 $ 904,435 $ 2,537,874 Expenses Investment adviser fee $ 402,634 $ 85,697 $ 235,037 Distribution and service fees Class A 101,095 28,724 57,811 Class B 15,554 1,447 7,528 Class C 208,931 2,807 115,903 Trustees fees and expenses 3,691 1,217 2,339 Custodian fee 62,949 31,492 44,289 Transfer and dividend disbursing agent fees 41,937 12,060 27,360 Legal and accounting services 50,818 34,486 39,034 Printing and postage 13,341 3,002 10,391 Registration fees 3,962 2,733 1,968 Miscellaneous 23,248 13,897 14,353 Total expenses $ 928,160 $ 217,562 $ 556,013 Deduct  Reduction of custodian fee $ 7,303 $ 3,129 $ 5,977 Total expense reductions $ 7,303 $ 3,129 $ 5,977 Net expenses $ 920,857 $ 214,433 $ 550,036 Net investment income $ 3,433,951 $ 690,002 $ 1,987,838 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions $ (182,210 ) $ 104,490 $ 126,094 Financial futures contracts (2,882,864 ) (287,613 ) (1,294,617 ) Net realized loss $ (3,065,074 ) $ (183,123 ) $ (1,168,523 ) Change in unrealized appreciation (depreciation)  Investments $ (3,549,219 ) $ (312,566 ) $ (743,929 ) Financial futures contracts 353,616 89,492 160,902 Net change in unrealized appreciation (depreciation) $ (3,195,603 ) $ (223,074 ) $ (583,027 ) Net realized and unrealized loss $ (6,260,677 ) $ (406,197 ) $ (1,751,550 ) Net increase (decrease) in net assets from operations $ (2,826,726 ) $ 283,805 $ 236,288 S e e notes to financ ial statem e nts 40 Eaton Vance Limited Maturity Municipals Funds a s o f M a r c h 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D S t a t e m e n t s o f C h a n g e s i n N e t A s s e t s For the Year Ended March 31, 2009 California Massachusetts New Jersey Limited Fund Limited Fund Limited Fund Increase (Decrease) in Net Assets From operations  Net investment income $ 1,212,601 $ 2,159,749 $ 1,556,306 Net realized loss from investment transactions and financial futures contracts (1,659,890 ) (1,685,266 ) (1,018,458 ) Net change in unrealized appreciation (depreciation) from investments and financial futures contracts (959,631 ) (925,198 ) (645,731 ) Net decrease in net assets from operations $ (1,406,920 ) $ (450,715 ) $ (107,883 ) Distributions to shareholders  From net investment income Class A $ (1,154,391 ) $ (1,759,322 ) $ (1,566,533 ) Class B (24,016 ) (36,864 ) (21,357 ) Class C (57,793 ) (384,049 ) (10,635 ) Total distributions to shareholders $ (1,236,200 ) $ (2,180,235 ) $ (1,598,525 ) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 3,984,258 $ 18,333,272 $ 15,722,875 Class B 539,587 589,942 452,095 Class C 805,254 2,274,534 712,065 Net asset value of shares issued to shareholders in payment of distributions declared Class A 601,551 1,160,179 951,726 Class B 9,345 25,695 14,394 Class C 19,124 250,969 7,384 Cost of shares redeemed Class A (18,931,650 ) (21,217,161 ) (16,399,535 ) Class B (60,142 ) (248,539 ) (69,515 ) Class C (297,771 ) (2,352,902 ) (329,870 ) Net asset value of shares exchanged Class A 173,098 1,087,537 523,381 Class B (173,098 ) (1,087,537 ) (523,381 ) Net increase (decrease) in net assets from Fund share transactions $ (13,330,444 ) $ (1,184,011 ) $ 1,061,619 Net decrease in net assets $ (15,973,564 ) $ (3,814,961 ) $ (644,789 ) Net Assets At beginning of year $ 38,671,106 $ 64,136,791 $ 43,557,707 At end of year $ 22,697,542 $ 60,321,830 $ 42,912,918 Accumulated undistributed (distributions in excess of) net investment income included in net assets At end of year $ (25,722 ) $ 42,579 $ 15,674 S e e notes to financ ial statem e nts 41 Eaton Vance Limited Maturity Municipals Funds a s o f M a r c h 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D S t a t e m e n t s o f C h a n g e s i n N e t A s s e t s For the Year Ended March 31, 2009 New York Ohio Pennsylvania Limited Fund Limited Fund Limited Fund Increase (Decrease) in Net Assets From operations  Net investment income $ 3,433,951 $ 690,002 $ 1,987,838 Net realized loss from investment transactions and financial futures contracts (3,065,074 ) (183,123 ) (1,168,523 ) Net change in unrealized appreciation (depreciation) from investments and financial futures contracts (3,195,603 ) (223,074 ) (583,027 ) Net increase (decrease) in net assets from operations $ (2,826,726 ) $ 283,805 $ 236,288 Distributions to shareholders  From net investment income Class A $ (2,704,516 ) $ (718,193 ) $ (1,533,981 ) Class B (55,791 ) (4,801 ) (26,780 ) Class C (753,275 ) (9,519 ) (413,985 ) Total distributions to shareholders $ (3,513,582 ) $ (732,513 ) $ (1,974,746 ) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 13,356,546 $ 4,662,225 $ 10,073,900 Class B 1,320,383 202,089 370,834 Class C 7,388,421 685,906 3,305,521 Net asset value of shares issued to shareholders in payment of distributions declared Class A 1,979,581 327,121 778,812 Class B 30,351 4,044 17,859 Class C 448,913 7,785 158,792 Cost of shares redeemed Class A (19,790,596 ) (5,685,271 ) (13,033,002 ) Class B (489,656 ) (72,667 ) (270,844 ) Class C (7,250,841 ) (152,004 ) (2,625,503 ) Net asset value of shares exchanged Class A 795,658 50,928 702,719 Class B (795,658 ) (50,928 ) (702,719 ) Net decrease in net assets from Fund share transactions $ (3,006,898 ) $ (20,772 ) $ (1,223,631 ) Net decrease in net assets $ (9,347,206 ) $ (469,480 ) $ (2,962,089 ) Net Assets At beginning of year $ 97,261,957 $ 19,635,461 $ 53,856,908 At end of year $ 87,914,751 $ 19,165,981 $ 50,894,819 Accumulated distributions in excess of net investment income included in net assets At end of year $ (44,011 ) $ (23,283 ) $ (53,831 ) S e e notes to financ ial statem e nts 42 Eaton Vance Limited Maturity Municipals Funds a s o f M a r c h 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D S t a t e m e n t s o f C h a n g e s i n N e t A s s e t s For the Year Ended March 31, 2008 California Massachusetts New Jersey Limited Fund Limited Fund Limited Fund Increase (Decrease) in Net Assets From operations  Net investment income $ 1,467,505 $ 2,213,543 $ 1,469,932 Net realized loss from investment transactions and financial futures contracts (101,375 ) (465,868 ) (131,214 ) Net change in unrealized appreciation (depreciation) from investments and financial futures contracts (1,319,205 ) (1,079,766 ) (1,121,252 ) Net increase in net assets from operations $ 46,925 $ 667,909 $ 217,466 Distributions to shareholders  From net investment income Class A $ (1,426,343 ) $ (1,721,662 ) $ (1,458,404 ) Class B (18,806 ) (70,611 ) (54,327 ) Class C (22,929 ) (393,990 ) (2,024 ) Total distributions to shareholders $ (1,468,078 ) $ (2,186,263 ) $ (1,514,755 ) Proceeds from sale of shares Class A $ 20,742,539 $ 16,293,882 $ 11,940,718 Class B 444,388 183,836 117,531 Class C 1,801,390 1,411,574 143,200 Net asset value of shares issued to shareholders in payment of distributions declared Class A 600,333 1,106,021 935,605 Class B 9,381 43,685 36,344 Class C 8,566 266,858 1,856 Cost of shares redeemed Class A (19,746,067 ) (13,725,522 ) (7,653,821 ) Class B (164,557 ) (507,396 ) (574,169 ) Class C (872,889 ) (2,505,608 )  Net asset value of shares exchanged Class A 431,354 1,683,508 1,605,600 Class B (431,354 ) (1,683,508 ) (1,605,600 ) Net increase in net assets from Fund share transactions $ 2,823,084 $ 2,567,330 $ 4,947,264 Net increase in net assets $ 1,401,931 $ 1,048,976 $ 3,649,975 Net Assets At beginning of year $ 37,269,175 $ 63,087,815 $ 39,907,732 At end of year $ 38,671,106 $ 64,136,791 $ 43,557,707 Accumulated undistributed (distributions in excess of) net investment income included in net assets At end of year $ 1,251 $ (23,794 ) $ 39,338 S e e notes to financ ial statem e nts 43 Eaton Vance Limited Maturity Municipals Funds a s o f M a r c h 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D S t a t e m e n t s o f C h a n g e s i n N e t A s s e t s For the Year Ended March 31, 2008 New York Ohio Pennsylvania Limited Fund Limited Fund Limited Fund Increase (Decrease) in Net Assets From operations  Net investment income $ 3,512,447 $ 731,584 $ 1,925,052 Net realized loss from investment transactions and financial futures contracts (1,046,806 ) (222,125 ) (413,650 ) Net change in unrealized appreciation (depreciation) from investments and financial futures contracts (2,759,079 ) (326,181 ) (1,243,685 ) Net increase (decrease) in net assets from operations $ (293,438 ) $ 183,278 $ 267,717 Distributions to shareholders  From net investment income Class A $ (2,705,598 ) $ (726,581 ) $ (1,445,100 ) Class B (80,066 ) (6,264 ) (66,605 ) Class C (676,008 ) (873 ) (427,188 ) Total distributions to shareholders $ (3,461,672 ) $ (733,718 ) $ (1,938,893 ) Proceeds from sale of shares Class A $ 19,329,482 $ 4,366,922 $ 10,024,969 Class B 636,460 36,226 34,597 Class C 6,974,414 174,171 2,925,390 Net asset value of shares issued to shareholders in payment of distributions declared Class A 2,004,730 370,938 763,476 Class B 52,062 4,975 41,261 Class C 398,652 724 174,325 Cost of shares redeemed Class A (22,068,992 ) (4,263,125 ) (6,340,021 ) Class B (322,284 ) (45,204 ) (580,890 ) Class C (4,799,890 ) (42,882 ) (3,436,892 ) Net asset value of shares exchanged Class A 2,706,622 318,329 1,987,242 Class B (2,706,622 ) (318,329 ) (1,987,242 ) Net increase in net assets from Fund share transactions $ 2,204,634 $ 602,745 $ 3,606,215 Net increase (decrease) in net assets $ (1,550,476 ) $ 52,305 $ 1,935,039 Net Assets At beginning of year $ 98,812,433 $ 19,583,156 $ 51,921,869 At end of year $ 97,261,957 $ 19,635,461 $ 53,856,908 Distributions in excess of net investment income included in net assets At end of year $ (9,204 ) $ (510 ) $ (62,135 ) S e e notes to financ ial statem e nts 44 Eaton Vance Limited Maturity Municipals Funds a s o f M a r c h 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s California Limited Fund  Class A Year Ended March 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 10.030 $ 10.410 $ 10.330 $ 10.290 $ 10.560 Income (Loss) From Operations Net investment income $ 0.376 $ 0.381 $ 0.378 $ 0.377 $ 0.377 Net realized and unrealized gain (loss) (0.734 ) (0.380 ) 0.082 0.036 (0.274 ) Total income (loss) from operations $ (0.358 ) $ 0.001 $ 0.460 $ 0.413 $ 0.103 Less Distributions From net investment income $ (0.382 ) $ (0.381 ) $ (0.380 ) $ (0.373 ) $ (0.373 ) Total distributions $ (0.382 ) $ (0.381 ) $ (0.380 ) $ (0.373 ) $ (0.373 ) Net asset value  End of year $ 9.290 $ 10.030 $ 10.410 $ 10.330 $ 10.290 Total Return (3.67 )% 0.00 % 4.52 % 4.06 % 0.99 % Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 20,017 $ 36,615 $ 35,937 $ 33,830 $ 31,555 Ratios (As a percentage of average daily net assets): Expenses before custodian fee reduction 0.94 % 0.85 % 0.93 % 0.86 % 0.90 % Expenses after custodian fee reduction 0.93 % 0.82 % 0.90 % 0.84 % 0.89 % Net investment income 3.87 % 3.70 % 3.65 % 3.64 % 3.62 % Portfolio Turnover of the Portfolio     13 % Portfolio Turnover of the Fund 7 % 55 % 32 % 28 % 13 % (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Amount is less than 0.01%. (4) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (5) Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem e nts 45 Eaton Vance Limited Maturity Municipals Funds a s o f M a r c h 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s California Limited Fund  Class B Year Ended March 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 10.000 $ 10.370 $ 10.300 $ 10.260 $ 10.520 Income (Loss) From Operations Net investment income $ 0.299 $ 0.304 $ 0.303 $ 0.298 $ 0.301 Net realized and unrealized gain (loss) (0.733 ) (0.372 ) 0.068 0.035 (0.268 ) Total income (loss) from operations $ (0.434 ) $ (0.068 ) $ 0.371 $ 0.333 $ 0.033 Less Distributions From net investment income $ (0.306 ) $ (0.302 ) $ (0.301 ) $ (0.293 ) $ (0.293 ) Total distributions $ (0.306 ) $ (0.302 ) $ (0.301 ) $ (0.293 ) $ (0.293 ) Net asset value  End of year $ 9.260 $ 10.000 $ 10.370 $ 10.300 $ 10.260 Total Return (4.42 )% (0.68 )% 3.64 % 3.28 % 0.31 % Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 860 $ 607 $ 770 $ 2,687 $ 3,837 Ratios (As a percentage of average daily net assets): Expenses before custodian fee reduction 1.70 % 1.60 % 1.68 % 1.61 % 1.65 % Expenses after custodian fee reduction 1.68 % 1.57 % 1.65 % 1.59 % 1.64 % Net investment income 3.14 % 2.96 % 2.94 % 2.89 % 2.90 % Portfolio Turnover of the Portfolio     13 % Portfolio Turnover of the Fund 7 % 55 % 32 % 28 % 13 % (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (4) Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem e nts 46 Eaton Vance Limited Maturity Municipals Funds a s o f M a r c h 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s California Limited Fund  Class C Year Ended March 31, Period Ended 2009 2008 2007 2006 March 31, 2005 Net asset value  Beginning of period $ 9.690 $ 10.050 $ 9.980 $ 9.950 $ 10.000 Income (Loss) From Operations Net investment income $ 0.290 $ 0.294 $ 0.280 $ 0.282 $ 0.002 Net realized and unrealized gain (loss) (0.703 ) (0.361 ) 0.082 0.034 (0.052 ) Total income (loss) from operations $ (0.413 ) $ (0.067 ) $ 0.362 $ 0.316 $ (0.050 ) Less Distributions From net investment income $ (0.297 ) $ (0.293 ) $ (0.292 ) $ (0.286 ) $  Total distributions $ (0.297 ) $ (0.293 ) $ (0.292 ) $ (0.286 ) $  Net asset value  End of period $ 8.980 $ 9.690 $ 10.050 $ 9.980 $ 9.950 Total Return (4.35 )% (0.69 )% 3.67 % 3.15 % (0.01 )% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 1,820 $ 1,449 $ 562 $ 22 $ 10 Ratios (As a percentage of average daily net assets): Expenses before custodian fee reduction 1.70 % 1.60 % 1.68 % 1.61 % 0.00% Expenses after custodian fee reduction 1.68 % 1.57 % 1.65 % 1.59 %  Net investment income 3.12 % 2.96 % 2.78 % 2.83 % 0.00% Portfolio Turnover 7 % 55 % 32 % 28 % 13 % (1) For the period from the commencement of offering of Class C shares, March 23, 2005, to March 31, 2005. (2) Computed using average shares outstanding. (3) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (4) Annualized. (5) Amount is less than 0.01%. (6) For the Funds year ended March 31, 2005. (7) Not annualized. S e e notes to financ ial statem e nts 47 Eaton Vance Limited Maturity Municipals Funds a s o f M a r c h 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Massachusetts Limited Fund  Class A Year Ended March 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 9.970 $ 10.200 $ 10.110 $ 10.180 $ 10.460 Income (Loss) From Operations Net investment income $ 0.360 $ 0.371 $ 0.372 $ 0.367 $ 0.370 Net realized and unrealized gain (loss) (0.407 ) (0.231 ) 0.092 (0.074 ) (0.287 ) Total income (loss) from operations $ (0.047 ) $ 0.140 $ 0.464 $ 0.293 $ 0.083 Less Distributions From net investment income $ (0.363 ) $ (0.370 ) $ (0.374 ) $ (0.363 ) $ (0.363 ) Total distributions $ (0.363 ) $ (0.370 ) $ (0.374 ) $ (0.363 ) $ (0.363 ) Net asset value  End of year $ 9.560 $ 9.970 $ 10.200 $ 10.110 $ 10.180 Total Return (0.50 )% 1.39 % 4.66 % 2.90 % 0.79 % Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 46,857 $ 49,514 $ 45,300 $ 47,407 $ 48,901 Ratios (As a percentage of average daily net assets): Expenses before custodian fee reduction 0.85 % 0.84 % 0.84 % 0.82 % 0.82 % Expenses after custodian fee reduction 0.84 % 0.83 % 0.82 % 0.81 % 0.81 % Net investment income 3.69 % 3.67 % 3.65 % 3.59 % 3.59 % Portfolio Turnover of the Portfolio     13 % Portfolio Turnover of the Fund 16 % 14 % 14 % 7 % 7 % (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (4) Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem e nts 48 Eaton Vance Limited Maturity Municipals Funds a s o f M a r c h 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Massachusetts Limited Fund  Class B Year Ended March 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 9.960 $ 10.200 $ 10.110 $ 10.170 $ 10.450 Income (Loss) From Operations Net investment income $ 0.288 $ 0.297 $ 0.295 $ 0.289 $ 0.292 Net realized and unrealized gain (loss) (0.399 ) (0.244 ) 0.092 (0.066 ) (0.289 ) Total income (loss) from operations $ (0.111 ) $ 0.053 $ 0.387 $ 0.223 $ 0.003 Less Distributions From net investment income $ (0.289 ) $ (0.293 ) $ (0.297 ) $ (0.283 ) $ (0.283 ) Total distributions $ (0.289 ) $ (0.293 ) $ (0.297 ) $ (0.283 ) $ (0.283 ) Net asset value  End of year $ 9.560 $ 9.960 $ 10.200 $ 10.110 $ 10.170 Total Return (1.15 )% 0.52 % 3.87 % 2.20 % 0.02 % Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 854 $ 1,628 $ 3,648 $ 7,234 $ 10,350 Ratios (As a percentage of average daily net assets): Expenses before custodian fee reduction 1.60 % 1.60 % 1.59 % 1.57 % 1.57 % Expenses after custodian fee reduction 1.59 % 1.58 % 1.57 % 1.56 % 1.56 % Net investment income 2.94 % 2.94 % 2.91 % 2.83 % 2.83 % Portfolio Turnover of the Portfolio     13 % Portfolio Turnover of the Fund 16 % 14 % 14 % 7 % 7 % (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (4) Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem e nts 49 Eaton Vance Limited Maturity Municipals Funds a s o f M a r c h 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Massachusetts Limited Fund  Class C Year Ended March 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 9.550 $ 9.770 $ 9.690 $ 9.740 $ 10.020 Income (Loss) From Operations Net investment income $ 0.274 $ 0.284 $ 0.284 $ 0.278 $ 0.280 Net realized and unrealized gain (loss) (0.387 ) (0.223 ) 0.081 (0.057 ) (0.287 ) Total income (loss) from operations $ (0.113 ) $ 0.061 $ 0.365 $ 0.221 $ (0.007 ) Less Distributions From net investment income $ (0.277 ) $ (0.281 ) $ (0.285 ) $ (0.271 ) $ (0.273 ) Total distributions $ (0.277 ) $ (0.281 ) $ (0.285 ) $ (0.271 ) $ (0.273 ) Net asset value  End of year $ 9.160 $ 9.550 $ 9.770 $ 9.690 $ 9.740 Total Return (1.22 )% 0.63 % 3.81 % 2.28 % (0.14 )% Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 12,611 $ 12,995 $ 14,139 $ 19,901 $ 27,589 Ratios (As a percentage of average daily net assets): Expenses before custodian fee reduction 1.60 % 1.60 % 1.59 % 1.57 % 1.57 % Expenses after custodian fee reduction 1.59 % 1.58 % 1.57 % 1.56 % 1.56 % Net investment income 2.93 % 2.93 % 2.91 % 2.84 % 2.83 % Portfolio Turnover of the Portfolio     13 % Portfolio Turnover of the Fund 16 % 14 % 14 % 7 % 7 % (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Total return reflects a decrease of 0.05% due to a change in the timing of the payment and reinvestment of distributions. (4) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (5) Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem e nts 50 Eaton Vance Limited Maturity Municipals Funds a s o f M a r c h 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s New Jersey Limited Fund  Class A Year Ended March 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 9.900 $ 10.210 $ 10.110 $ 10.100 $ 10.360 Income (Loss) From Operations Net investment income $ 0.363 $ 0.372 $ 0.392 $ 0.371 $ 0.366 Net realized and unrealized gain (loss) (0.401 ) (0.298 ) 0.083 0.001 (0.266 ) Total income (loss) from operations $ (0.038 ) $ 0.074 $ 0.475 $ 0.372 $ 0.100 Less Distributions From net investment income $ (0.372 ) $ (0.384 ) $ (0.375 ) $ (0.362 ) $ (0.360 ) Total distributions $ (0.372 ) $ (0.384 ) $ (0.375 ) $ (0.362 ) $ (0.360 ) Net asset value  End of year $ 9.490 $ 9.900 $ 10.210 $ 10.110 $ 10.100 Total Return (0.39 )% 0.74 % 4.76 % 3.74 % 0.98 % Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 41,746 $ 42,612 $ 37,031 $ 37,080 $ 43,424 Ratios (As a percentage of average daily net assets): Expenses excluding interest and fees 0.89 % 0.91 % 0.91 % 0.88 % 0.87 % Interest and fee expense  0.02 %    Expenses before custodian fee reduction 0.89 % 0.93 % 0.91 % 0.88 % 0.87 % Expenses after custodian fee reduction 0.87 % 0.88 % 0.90 % 0.87 % 0.86 % Net investment income 3.76 % 3.69 % 3.85 % 3.66 % 3.59 % Portfolio Turnover of the Portfolio     11 % Portfolio Turnover of the Fund 23 % 12 % 18 % 25 % 14 % (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (4) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (5) Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem e nts 51 Eaton Vance Limited Maturity Municipals Funds a s o f M a r c h 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s New Jersey Limited Fund  Class B Year Ended March 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 9.900 $ 10.210 $ 10.100 $ 10.100 $ 10.350 Income (Loss) From Operations Net investment income $ 0.291 $ 0.302 $ 0.316 $ 0.294 $ 0.290 Net realized and unrealized gain (loss) (0.393 ) (0.305 ) 0.093 (0.009 ) (0.260 ) Total income (loss) from operations $ (0.102 ) $ (0.003 ) $ 0.409 $ 0.285 $ 0.030 Less Distributions From net investment income $ (0.298 ) $ (0.307 ) $ (0.299 ) $ (0.285 ) $ (0.280 ) Total distributions $ (0.298 ) $ (0.307 ) $ (0.299 ) $ (0.285 ) $ (0.280 ) Net asset value  End of year $ 9.500 $ 9.900 $ 10.210 $ 10.100 $ 10.100 Total Return (1.05 )% (0.03 )% 4.09 % 2.85 % 0.30 % Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 648 $ 801 $ 2,875 $ 5,992 $ 8,851 Ratios (As a percentage of average daily net assets): Expenses excluding interest and fees 1.64 % 1.66 % 1.66 % 1.63 % 1.62 % Interest and fee expense  0.02 %    Expenses before custodian fee reduction 1.64 % 1.68 % 1.66 % 1.63 % 1.62 % Expenses after custodian fee reduction 1.62 % 1.64 % 1.65 % 1.62 % 1.61 % Net investment income 3.01 % 2.99 % 3.11 % 2.91 % 2.84 % Portfolio Turnover of the Portfolio     11 % Portfolio Turnover of the Fund 23 % 12 % 18 % 25 % 14 % (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (4) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (5) Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem e nts 52 Eaton Vance Limited Maturity Municipals Funds a s o f M a r c h 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s New Jersey Limited Fund  Class C Year Ended March 31, Period Ended 2009 2008 March 31, 2007 Net asset value  Beginning of period $ 9.910 $ 10.210 $ 10.110 Income (Loss) From Operations Net investment income $ 0.291 $ 0.289 $ 0.210 Net realized and unrealized gain (loss) (0.412 ) (0.282 ) 0.089 Total income (loss) from operations $ (0.121 ) $ 0.007 $ 0.299 Less Distributions From net investment income $ (0.299 ) $ (0.307 ) $ (0.199 ) Total distributions $ (0.299 ) $ (0.307 ) $ (0.199 ) Net asset value  End of period $ 9.490 $ 9.910 $ 10.210 Total Return (1.24 )% 0.08 % 2.84 % Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 519 $ 144 $ 1 Ratios (As a percentage of average daily net assets): Expenses excluding interest and fees 1.64 % 1.64 % 1.63 % Interest and fee expense  0.02 %  Expenses before custodian fee reduction 1.64 % 1.66 % 1.63 % Expenses after custodian fee reduction 1.62 % 1.61 % 1.62 % Net investment income 3.03 % 2.87 % 3.09 % Portfolio Turnover 23 % 12 % 18 % (1) For the period from the commencement of offering of Class C shares, August 1, 2006, to March 31, 2007. (2) Computed using average shares outstanding. (3) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (4) Annualized. (5) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (6) For the Funds year ended March 31, 2007. (7) Not annualized. S e e notes to financ ial statem e nts 53 Eaton Vance Limited Maturity Municipals Funds a s o f M a r c h 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s New York Limited Fund  Class A Year Ended March 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 10.200 $ 10.600 $ 10.480 $ 10.540 $ 10.850 Income (Loss) From Operations Net investment income $ 0.387 $ 0.402 $ 0.395 $ 0.388 $ 0.394 Net realized and unrealized gain (loss) (0.642 ) (0.405 ) 0.118 (0.059 ) (0.315 ) Total income (loss) from operations $ (0.255 ) $ (0.003 ) $ 0.513 $ 0.329 $ 0.079 Less Distributions From net investment income $ (0.395 ) $ (0.397 ) $ (0.393 ) $ (0.389 ) $ (0.389 ) Total distributions $ (0.395 ) $ (0.397 ) $ (0.393 ) $ (0.389 ) $ (0.389 ) Net asset value  End of year $ 9.550 $ 10.200 $ 10.600 $ 10.480 $ 10.540 Total Return (2.56 )% (0.03 )% 4.97 % 3.15 % 0.73 % Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 63,159 $ 71,401 $ 72,201 $ 59,546 $ 62,843 Ratios (As a percentage of average daily net assets): Expenses excluding interest and fees 0.80 % 0.82 % 0.82 % 0.82 % 0.80 % Interest and fee expense  0.01 % 0.02 %   Expenses before custodian fee reduction 0.80 % 0.83 % 0.84 % 0.82 % 0.80 % Expenses after custodian fee reduction 0.79 % 0.81 % 0.81 % 0.81 % 0.80 % Net investment income 3.92 % 3.85 % 3.73 % 3.67 % 3.69 % Portfolio Turnover of the Portfolio     7 % Portfolio Turnover of the Fund 22 % 14 % 22 % 22 % 12 % (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (4) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (5) Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem e nts 54 Eaton Vance Limited Maturity Municipals Funds a s o f M a r c h 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s New York Limited Fund  Class B Year Ended March 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 10.190 $ 10.590 $ 10.470 $ 10.530 $ 10.840 Income (Loss) From Operations Net investment income $ 0.312 $ 0.324 $ 0.317 $ 0.308 $ 0.314 Net realized and unrealized gain (loss) (0.643 ) (0.406 ) 0.117 (0.061 ) (0.317 ) Total income (loss) from operations $ (0.331 ) $ (0.082 ) $ 0.434 $ 0.247 $ (0.003 ) Less Distributions From net investment income $ (0.319 ) $ (0.318 ) $ (0.314 ) $ (0.307 ) $ (0.307 ) Total distributions $ (0.319 ) $ (0.318 ) $ (0.314 ) $ (0.307 ) $ (0.307 ) Net asset value  End of year $ 9.540 $ 10.190 $ 10.590 $ 10.470 $ 10.530 Total Return (3.31 )% (0.79 )% 4.19 % 2.36 % (0.03 )% Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 1,976 $ 2,017 $ 4,457 $ 8,978 $ 12,518 Ratios (As a percentage of average daily net assets): Expenses excluding interest and fees 1.55 % 1.57 % 1.56 % 1.57 % 1.55 % Interest and fee expense  0.01 % 0.02 %   Expenses before custodian fee reduction 1.55 % 1.58 % 1.58 % 1.57 % 1.55 % Expenses after custodian fee reduction 1.54 % 1.56 % 1.57 % 1.56 % 1.55 % Net investment income 3.17 % 3.10 % 3.00 % 2.92 % 2.94 % Portfolio Turnover of the Portfolio     7 % Portfolio Turnover of the Fund 22 % 14 % 22 % 22 % 12 % (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (4) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (5) Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem e nts 55 Eaton Vance Limited Maturity Municipals Funds a s o f M a r c h 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s New York Limited Fund  Class C Year Ended March 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 9.690 $ 10.070 $ 9.960 $ 10.020 $ 10.310 Income (Loss) From Operations Net investment income $ 0.297 $ 0.308 $ 0.301 $ 0.294 $ 0.299 Net realized and unrealized gain (loss) (0.603 ) (0.385 ) 0.107 (0.062 ) (0.299 ) Total income (loss) from operations $ (0.306 ) $ (0.077 ) $ 0.408 $ 0.232 $  Less Distributions From net investment income $ (0.304 ) $ (0.303 ) $ (0.298 ) $ (0.292 ) $ (0.290 ) Total distributions $ (0.304 ) $ (0.303 ) $ (0.298 ) $ (0.292 ) $ (0.290 ) Net asset value  End of year $ 9.080 $ 9.690 $ 10.070 $ 9.960 $ 10.020 Total Return (3.22 )% (0.78 )% 4.14 % 2.32 % (0.07 )% Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 22,780 $ 23,844 $ 22,155 $ 26,477 $ 36,837 Ratios (As a percentage of average daily net assets): Expenses excluding interest and fees 1.55 % 1.57 % 1.56 % 1.57 % 1.55 % Interest and fee expense  0.01 % 0.02 %   Expenses before custodian fee reduction 1.55 % 1.58 % 1.58 % 1.57 % 1.55 % Expenses after custodian fee reduction 1.55 % 1.56 % 1.57 % 1.56 % 1.55 % Net investment income 3.17 % 3.10 % 3.00 % 2.92 % 2.94 % Portfolio Turnover of the Portfolio     7 % Portfolio Turnover of the Fund 22 % 14 % 22 % 22 % 12 % (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Total return reflects a decrease of 0.06% due to a change in the timing of the payment and reinvestment of distributions. (4) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (5) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (6) Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem e nts 56 Eaton Vance Limited Maturity Municipals Funds a s o f M a r c h 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Ohio Limited Fund  Class A Year Ended March 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 9.420 $ 9.680 $ 9.620 $ 9.740 $ 10.020 Income (Loss) From Operations Net investment income $ 0.327 $ 0.350 $ 0.349 $ 0.346 $ 0.363 Net realized and unrealized gain (loss) (0.199 ) (0.259 ) 0.061 (0.104 ) (0.293 ) Total income from operations $ 0.128 $ 0.091 $ 0.410 $ 0.242 $ 0.070 Less Distributions From net investment income $ (0.348 ) $ (0.351 ) $ (0.350 ) $ (0.362 ) $ (0.350 ) Total distributions $ (0.348 ) $ (0.351 ) $ (0.350 ) $ (0.362 ) $ (0.350 ) Net asset value  End of year $ 9.20 $ 9.420 $ 9.680 $ 9.620 $ 9.740 Total Return 1.26 % 0.96 % 4.33 % 2.50 % 0.70 % Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 18,307 $ 19,394 $ 19,144 $ 17,286 $ 16,783 Ratios (As a percentage of average daily net assets): Expenses before custodian fee reduction 1.09 % 1.02 % 1.03 % 1.04 % 1.05 % Expenses after custodian fee reduction 1.07 % 1.00 % 0.99 % 1.02 % 1.04 % Net investment income 3.52 % 3.65 % 3.60 % 3.55 % 3.68 % Portfolio Turnover of the Portfolio     6 % Portfolio Turnover of the Fund 9 % 13 % 10 % 13 % 7 % (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (4) Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem e nts 57 Eaton Vance Limited Maturity Municipals Funds a s o f M a r c h 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Ohio Limited Fund  Class B Year Ended March 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 9.410 $ 9.670 $ 9.610 $ 9.730 $ 10.010 Income (Loss) From Operations Net investment income $ 0.256 $ 0.280 $ 0.278 $ 0.274 $ 0.289 Net realized and unrealized gain (loss) (0.210 ) (0.262 ) 0.059 (0.109 ) (0.294 ) Total income (loss) from operations $ 0.046 $ 0.018 $ 0.337 $ 0.165 $ (0.005 ) Less Distributions From net investment income $ (0.276 ) $ (0.278 ) $ (0.277 ) $ (0.285 ) $ (0.275 ) Total distributions $ (0.276 ) $ (0.278 ) $ (0.277 ) $ (0.285 ) $ (0.275 ) Net asset value  End of year $ 9.180 $ 9.410 $ 9.670 $ 9.610 $ 9.730 Total Return 0.39 % 0.19 % 3.56 % 1.73 % (0.05 )% Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 187 $ 111 $ 438 $ 880 $ 2,159 Ratios (As a percentage of average daily net assets): Expenses before custodian fee reduction 1.84 % 1.77 % 1.78 % 1.79 % 1.80 % Expenses after custodian fee reduction 1.82 % 1.75 % 1.74 % 1.77 % 1.79 % Net investment income 2.77 % 2.92 % 2.88 % 2.81 % 2.94 % Portfolio Turnover of the Portfolio     6 % Portfolio Turnover of the Fund 9 % 13 % 10 % 13 % 7 % (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (4) Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem e nts 58 Eaton Vance Limited Maturity Municipals Funds a s o f M a r c h 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Ohio Limited Fund  Class C Year Ended March 31, Period Ended 2009 2008 March 31, 2007 Net asset value  Beginning of period $ 9.400 $ 9.670 $ 9.600 Income (Loss) From Operations Net investment income $ 0.254 $ 0.274 $ 0.182 Net realized and unrealized gain (loss) (0.218 ) (0.266 ) 0.072 Total income from operations $ 0.036 $ 0.008 $ 0.254 Less Distributions From net investment income $ (0.276 ) $ (0.278 ) $ (0.184 ) Total distributions $ (0.276 ) $ (0.278 ) $ (0.184 ) Net asset value  End of period $ 9.160 $ 9.400 $ 9.670 Total Return 0.39 % 0.08 % 2.53 % Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 672 $ 131 $ 1 Ratios (As a percentage of average daily net assets): Expenses before custodian fee reduction 1.83 % 1.77 % 1.78 % Expenses after custodian fee reduction 1.83 % 1.75 % 1.74 % Net investment income 2.77 % 2.88 % 2.81 % Portfolio Turnover 9 % 13 % 10 % (1) For the period from the commencement of offering of Class C shares, August 1, 2006, to March 31, 2007. (2) Computed using average shares outstanding. (3) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (4) Annualized. (5) For the Funds year ended March 31, 2007. (6) Not annualized. S e e notes to financ ial statem e nts 59 Eaton Vance Limited Maturity Municipals Funds a s o f M a r c h 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Pennsylvania Limited Fund  Class A Year Ended March 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 10.030 $ 10.360 $ 10.270 $ 10.280 $ 10.550 Income (Loss) From Operations Net investment income $ 0.393 $ 0.393 $ 0.396 $ 0.394 $ 0.402 Net realized and unrealized gain (loss) (0.313 ) (0.327 ) 0.087 (0.004 ) (0.272 ) Total income from operations $ 0.080 $ 0.066 $ 0.483 $ 0.390 $ 0.130 Less Distributions From net investment income $ (0.390 ) $ (0.396 ) $ (0.393 ) $ (0.400 ) $ (0.400 ) Total distributions $ (0.390 ) $ (0.396 ) $ (0.393 ) $ (0.400 ) $ (0.400 ) Net asset value  End of year $ 9.720 $ 10.030 $ 10.360 $ 10.270 $ 10.280 Total Return 0.83 % 0.64 % 4.78 % 3.84 % 1.25 % Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 36,461 $ 39,272 $ 33,998 $ 34,592 $ 33,611 Ratios (As a percentage of average daily net assets): Expenses before custodian fee reduction 0.87 % 0.88 % 0.88 % 0.87 % 0.88 % Expenses after custodian fee reduction 0.86 % 0.85 % 0.86 % 0.85 % 0.87 % Net investment income 4.00 % 3.84 % 3.83 % 3.82 % 3.86 % Portfolio Turnover of the Portfolio     0 % Portfolio Turnover of the Fund 19 % 12 % 11 % 22 % 6 % (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (4) Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem e nts 60 Eaton Vance Limited Maturity Municipals Funds a s o f M a r c h 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Pennsylvania Limited Fund  Class B Year Ended March 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 10.030 $ 10.360 $ 10.270 $ 10.280 $ 10.550 Income (Loss) From Operations Net investment income $ 0.319 $ 0.318 $ 0.319 $ 0.317 $ 0.323 Net realized and unrealized gain (loss) (0.314 ) (0.329 ) 0.087 (0.005 ) (0.273 ) Total income (loss) from operations $ 0.005 $ (0.011 ) $ 0.406 $ 0.312 $ 0.050 Less Distributions From net investment income $ (0.315 ) $ (0.319 ) $ (0.316 ) $ (0.322 ) $ (0.320 ) Total distributions $ (0.315 ) $ (0.319 ) $ (0.316 ) $ (0.322 ) $ (0.320 ) Net asset value  End of year $ 9.720 $ 10.030 $ 10.360 $ 10.270 $ 10.280 Total Return 0.06 % (0.11 )% 4.01 % 3.06 % 0.48 % Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 550 $ 1,159 $ 3,714 $ 6,962 $ 8,957 Ratios (As a percentage of average daily net assets): Expenses before custodian fee reduction 1.62 % 1.63 % 1.63 % 1.62 % 1.63 % Expenses after custodian fee reduction 1.61 % 1.60 % 1.61 % 1.60 % 1.62 % Net investment income 3.25 % 3.10 % 3.08 % 3.07 % 3.11 % Portfolio Turnover of the Portfolio     0 % Portfolio Turnover of the Fund 19 % 12 % 11 % 22 % 6 % (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (4) Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem e nts 61 Eaton Vance Limited Maturity Municipals Funds a s o f M a r c h 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Pennsylvania Limited Fund  Class C Year Ended March 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 9.510 $ 9.820 $ 9.740 $ 9.750 $ 10.000 Income (Loss) From Operations Net investment income $ 0.303 $ 0.301 $ 0.302 $ 0.300 $ 0.307 Net realized and unrealized gain (loss) (0.304 ) (0.308 ) 0.078 (0.006 ) (0.257 ) Total income (loss) from operations $ (0.001 ) $ (0.007 ) $ 0.380 $ 0.294 $ 0.050 Less Distributions From net investment income $ (0.299 ) $ (0.303 ) $ (0.300 ) $ (0.304 ) $ (0.300 ) Total distributions $ (0.299 ) $ (0.303 ) $ (0.300 ) $ (0.304 ) $ (0.300 ) Net asset value  End of year $ 9.210 $ 9.510 $ 9.820 $ 9.740 $ 9.750 Total Return (0.01 )% (0.08 )% 3.95 % 3.05 % 0.44 % Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 13,884 $ 13,427 $ 14,209 $ 15,894 $ 16,670 Ratios (As a percentage of average daily net assets): Expenses before custodian fee reduction 1.62 % 1.63 % 1.63 % 1.62 % 1.63 % Expenses after custodian fee reduction 1.61 % 1.60 % 1.61 % 1.60 % 1.62 % Net investment income 3.25 % 3.10 % 3.08 % 3.07 % 3.12 % Portfolio Turnover of the Portfolio     0 % Portfolio Turnover of the Fund 19 % 12 % 11 % 22 % 6 % (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Total return reflects a decrease of 0.06% due to a change in the timing of the payment and reinvestment of distributions. (4) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (5) Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem e nts 62 Eaton Vance Limited Maturity Municipals Funds as o f M ar c h 31, 200 9 NOTES TO FINANCIAL STATEMENTS 1 Significant Accounting Policies Eaton Vance Investment Trust (the Trust) is a Massachusetts business trust registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company. The Trust presently consists of eight Funds, six of which, each non-diversified, are included in these financial statements. They include Eaton Vance California Limited Maturity Municipals Fund (California Limited Fund), Eaton Vance Massachusetts Limited Maturity Municipals Fund (Massachusetts Limited Fund), Eaton Vance New Jersey Limited Maturity Municipals Fund (New Jersey Limited Fund), Eaton Vance New York Limited Maturity Municipals Fund (New York Limited Fund), Eaton Vance Ohio Limited Maturity Municipals Fund (Ohio Limited Fund) and Eaton Vance Pennsylvania Limited Maturity Municipals Fund (Pennsylvania Limited Fund), (each individually referred to as the Fund, and collectively, the Funds). The Funds seek to provide a high level of current income exempt from regular federal income tax and from particular state or local income or other taxes, as applicable. The Funds also seek to provide limited principal fluctuation. The Funds offer three classes of shares. Class A shares are generally sold subject to a sales charge imposed at time of purchase. Class B and Class C shares are sold at net asset value and are generally subject to a contingent deferred sales charge (see Note 5). Class B shares of each Fund held for the longer of (i) four years or (ii) the time at which the contingent deferred sales charge applicable to such shares expires will automatically convert to Class A shares as described in each Funds prospectus. Each class represents a pro-rata interest in the Fund, but votes separately on class-specific matters and (as noted below) is subject to different expenses. Realized and unrealized gains and losses are allocated daily to each class of shares based on the relative net assets of each class to the total net assets of the Fund. Net investment income, other than class-specific expenses, is allocated daily to each class of shares based upon the ratio of the value of each classs paid shares to the total value of all paid shares. Each class of shares differs in its distribution plan and certain other class-specific expenses. The following is a summary of significant accounting policies of the Funds. The policies are in conformity with accounting principles generally accepted in the United States of America. A Investment Valuation  Municipal bonds and taxable obligations, if any, are generally valued on the basis of valuations furnished by a pricing vendor, as derived from such vendors pricing models. Inputs to the models may include, but are not limited to, reported trades, executable bid and asked prices, broker/dealer quotations, benchmark curves or information pertaining to the issuer. The pricing vendor may use a matrix approach, which considers information regarding securities with similar characteristics to determine the valuation for a security. Financial futures contracts and options on financial futures contracts listed on commodity exchanges are valued based on the closing price on the primary exchange on which such contracts trade. Interest rate swaps are normally valued using valuations provided by a pricing vendor. Such vendor valuations are based on the present value of fixed and projected floating rate cash flows over the term of the swap contract. Future cash flows are discounted to their present value using swap curves provided by electronic data services or by broker/ dealers. Short-term obligations, maturing in sixty days or less, are valued at amortized cost, which approximates market value. Investments for which valuations or market quotations are not readily available or are deemed unreliable are valued at fair value using methods determined in good faith by or at the direction of the Trustees of a Fund in a manner that most fairly reflects the securitys value, or the amount that the Fund might reasonably expect to receive for the security upon its current sale in the ordinary course. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. These factors may include, but are not limited to, the type of security, the existence of any contractual restrictions on the securitys disposition, the price and extent of public trading in similar securities of the issuer or of comparable companies, quotations or relevant information obtained from broker-dealers or other market participants, information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities), an analysis of the companys financial condition, and an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold. B Investment Transactions and Related Income  Investment transactions for financial statement purposes are accounted for on a trade date basis. Realized gains and losses on investments sold are determined on the basis of identified cost. Interest income is recorded on the basis of interest accrued, adjusted for amortization of premium or accretion of discount. C Federal Taxes  Each Funds policy is to comply with the provisions of the Internal Revenue Code applicable to regulated investment companies and to distribute to shareholders each year substantially all of its taxable, if any, and tax-exempt net investment income, and all or substantially all of its net realized capital gains. Accordingly, no provision for federal income or excise tax is necessary. Each Fund intends to satisfy conditions which will enable it to designate distributions from the interest income generated by its investments in municipal obligations, which are exempt from regular federal income tax when received by each Fund, as exempt-interest 63 Eaton Vance Limited Maturity Municipals Funds as o f M ar c h 31, 200 9 NOTES TO FINANCIAL STATEMENTS CON T D dividends. The portion of such interest, if any, earned on private activity bonds issued after August 7, 1986, may be considered a tax preference item to shareholders. At March 31, 2009, the following Funds, for federal income tax purposes, had capital loss carryforwards which will reduce the respective Funds taxable income arising from future net realized gains on investment transactions, if any, to the extent permitted by the Internal Revenue Code, and thus will reduce the amount of distributions to shareholders which would otherwise be necessary to relieve the Funds of any liability for federal income or excise tax. The amounts and expiration dates of the capital loss carryforwards are as follows: Fund Amount Expiration Date California Limited $ 46,725 March 31, 2011 13,351 March 31, 2012 384,970 March 31, 2013 176,040 March 31, 2015 146,189 March 31, 2016 461,024 March 31, 2017 Massachusetts Limited 398,029 March 31, 2011 393,962 March 31, 2012 1,336,686 March 31, 2013 25,938 March 31, 2014 103,860 March 31, 2016 1,158,951 March 31, 2017 New Jersey Limited 129,576 March 31, 2011 298,472 March 31, 2012 728,451 March 31, 2013 126,854 March 31, 2017 New York Limited 144,635 March 31, 2011 483,774 March 31, 2012 1,522,094 March 31, 2013 97,867 March 31, 2015 394,181 March 31, 2016 718,716 March 31, 2017 Ohio Limited 69,085 March 31, 2010 366,442 March 31, 2011 60,692 March 31, 2012 358,602 March 31, 2013 19,117 March 31, 2014 37,955 March 31, 2015 67,546 March 31, 2016 152,500 March 31, 2017 Fund Amount Expiration Date Pennsylvania Limited $ 59,482 March 31, 2010 400,339 March 31, 2011 154,413 March 31, 2012 954,523 March 31, 2013 29,139 March 31, 2015 107,086 March 31, 2016 310,885 March 31, 2017 Additionally, at March 31, 2009, the California Limited Fund, Massachusetts Limited Fund, New Jersey Limited Fund, New York Limited Fund, Ohio Limited Fund and Pennsylvania Limited Fund had net capital losses of $1,406,663, $1,124,284, $1,241,352, $3,383,434, $241,745 and $1,428,724, respectively, attributable to security transactions incurred after October 31, 2008. These net capital losses are treated as arising on the first day of the Funds taxable year ending March 31, 2010. As of March 31, 2009, the Funds had no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure. Each of the Funds federal tax returns filed in the 3-year period ended March 31, 2009 remains subject to examination by the Internal Revenue Service. D Expenses  The majority of expenses of the Trust are directly identifiable to an individual fund. Expenses which are not readily identifiable to a specific fund are allocated taking into consideration, among other things, the nature and type of expense and the relative size of the funds. E Expense Reduction  State Street Bank and Trust Company (SSBT) serves as custodian of the Funds. Pursuant to the respective custodian agreements, SSBT receives a fee reduced by credits, which are determined based on the average daily cash balance each Fund maintains with SSBT. All credit balances, if any, used to reduce each Funds custodian fees are reported as a reduction of expenses in the Statements of Operations. F Legal Fees  Legal fees and other related expenses incurred as part of negotiations of the terms and requirement of capital infusions, or that are expected to result in the restructuring of, or a plan of reorganization for, an investment are recorded as realized losses. Ongoing expenditures to protect or enhance an investment are treated as operating expenses. G Use of Estimates  The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and 64 Eaton Vance Limited Maturity Municipals Funds as o f M ar c h 31, 200 9 NOTES TO FINANCIAL STATEMENTS CON T D assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expense during the reporting period. Actual results could differ from those estimates. H Indemnifications  Under the Trusts organizational documents, its officers and Trustees may be indemnified against certain liabilities and expenses arising out of the performance of their duties to the Funds, and shareholders are indemnified against personal liability for the obligations of the Trust. Additionally, in the normal course of business, each Fund enters into agreements with service providers that may contain indemnification clauses. Each Funds maximum exposure under these arrangements is unknown as this would involve future claims that may be made against each Fund that have not yet occurred. I Floating Rate Notes Issued in Conjunction with Securities Held  The Funds may invest in inverse floating rate securities, also referred to as tender option bonds (TOBs), whereby a Fund may sell a fixed rate bond to a broker for cash. At the same time, the Fund buys a residual interest in the assets and cash flows of a Special-Purpose Vehicle (the SPV), (which is generally organized as a trust), set up by the broker, often referred to as an inverse floating rate obligation (Inverse Floater). The broker deposits a fixed rate bond into the SPV with the same CUSIP number as the fixed rate bond sold to the broker by the Fund, and which may have been, but is not required to be, the fixed rate bond purchased from the Fund (the Fixed Rate Bond). The SPV also issues floating rate notes (Floating Rate Notes) which are sold to third-parties. The Inverse Floater held by a Fund gives the Fund the right (1) to cause the holders of the Floating Rate Notes to tender their notes at par, and (2) to have the broker transfer the Fixed Rate Bond held by the SPV to the Fund, thereby terminating the SPV. Should the Fund exercise such right, it would pay the broker the par amount due on the Floating Rate Notes and exchange the Inverse Floater for the underlying Fixed Rate Bond. Pursuant to Financial Accounting Standards Board (FASB) Statement No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishment of Liabilities (FAS 140), the Funds account for the transaction described above as a secured borrowing by including the Fixed Rate Bond in their Portfolio of Investments and the Floating Rate Notes as a liability under the caption Payable for floating rate notes issued in their Statement of Assets and Liabilities. The Floating Rate Notes have interest rates that generally reset weekly and their holders have the option to tender their notes to the broker for redemption at par at each reset date. Interest expense related to the Funds liability with respect to Floating Rate Notes is recorded as incurred. The SPV may be terminated by the Fund, as noted above, or by the broker upon the occurrence of certain termination events as defined in the trust agreement, such as a downgrade in the credit quality of the underlying bond, bankruptcy of or payment failure by the issuer of the underlying bond, the inability to remarket Floating Rate Notes that have been tendered due to insufficient buyers in the market, or the failure by the SPV to obtain renewal of the liquidity agreement under which liquidity support is provided for the Floating Rate Notes up to one year. At March 31, 2009, the Funds had no Floating Rate Notes outstanding. The Funds may also purchase Inverse Floaters from brokers in a secondary market transaction without first owning the underlying fixed rate bond. Such transactions are not required to be treated as secured borrowings. Shortfall agreements, if any, related to Inverse Floaters purchased in a secondary market transaction are disclosed in the Portfolio of Investments. The Funds investment policies and restrictions expressly permit investments in Inverse Floaters. Inverse floating rate securities typically offer the potential for yields exceeding the yields available on fixed rate bonds with comparable credit quality and maturity. These securities tend to underperform the market for fixed rate bonds in a rising long-term interest rate environment, but tend to outperform the market for fixed rate bonds when long-term interest rates decline. The value and income of inverse floating rate securities are generally more volatile than that of a fixed rate bond. The Funds investment policies do not allow the Funds to borrow money for purposes of making investments. Management believes that the Funds restrictions on borrowing money and issuing senior securities (other than as specifically permitted) do not apply to Floating Rate Notes issued by the SPV and included as a liability in the Funds Statements of Assets and Liabilities. As secured indebtedness issued by an SPV, Floating Rate Notes are distinct from the borrowings and senior securities to which the Funds restrictions apply. Inverse Floaters held by the Funds are securities exempt from registration under Rule 144A of the Securities Act of 1933. J Financial Futures Contracts  The Funds may enter into financial futures contracts. The Funds investment in financial futures contracts is designed for hedging against changes in interest rates or as a substitute for the purchase of securities. Upon entering into a financial futures contract, a Fund is required to deposit with the broker, either in cash or securities an amount equal to a certain percentage of the purchase price (initial margin). Subsequent payments, known as variation margin, are made or received by the Fund each business day, depending on the daily fluctuations in the value of the underlying security, and are recorded as unrealized gains or losses by the Fund. Gains (losses) are realized upon the expiration or closing of the financial futures contracts. Should market conditions change unexpectedly, the Fund may not achieve the anticipated benefits of the 65 Eaton Vance Limited Maturity Municipals Funds as o f M ar c h 31, 200 9 NOTES TO FINANCIAL STATEMENTS CON T D financial futures contracts and may realize a loss. In entering such contracts, the Fund bears the risk if the counterparties do not perform under the contracts terms. K When-Issued Securities and Delayed Delivery Transactions  The Funds may purchase or sell securities on a delayed delivery or when-issued basis. Payment and delivery may take place after the customary settlement period for that security. At the time the transaction is negotiated, the price of the security that will be delivered is fixed. The Funds maintain security positions for these commitments such that sufficient liquid assets will be available to make payments upon settlement. Securities purchased on a delayed delivery or when-issued basis are marked-to-market daily and begin earning interest on settlement date. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. 2 Distributions to Shareholders The net investment income of each Fund is determined daily and substantially all of the net investment income so determined is declared as a dividend to shareholders of record at the time of declaration. Distributions are declared separately for each class of shares. Distributions are paid monthly. Distributions of realized capital gains (reduced by available capital loss carryforwards, if any), are made at least annually. Shareholders may reinvest income and capital gain distributions in additional shares of the same class of a Fund at the net asset value as of the reinvestment date or, at the election of the shareholder, receive distributions in cash. The Funds distinguish between distributions on a tax basis and a financial reporting basis. Accounting principles generally accepted in the United States of America require that only distributions in excess of tax basis earnings and profits be reported in the financial statements as a return of capital. Permanent differences between book and tax accounting relating to distributions are reclassified to paid-in capital. The tax character of distributions declared for the years ended March 31, 2009 and March 31, 2008 was as follows: California Massachusetts New Jersey New York Ohio Pennsylvania Year Ended March 31, 2009 Limited Limited Limited Limited Limited Limited Distributions declared from: Tax-exempt income $ 1,236,067 $ 2,180,235 $ 1,581,063 $ 3,478,784 $ 732,513 $ 1,972,680 Ordinary income $ 133 $  $ 17,462 $ 34,798 $  $ 2,066 California Massachusetts New Jersey New York Ohio Pennsylvania Year Ended March 31, 2008 Limited Limited Limited Limited Limited Limited Distributions declared from: Tax-exempt income $ 1,468,078 $ 2,186,263 $ 1,514,755 $ 3,461,672 $ 733,718 $ 1,938,893 During the year ended March 31, 2009, the following amounts were reclassified due to expired capital loss carryforwards and differences between book and tax accounting, primarily for accretion of market discount: California Massachusetts New Jersey New York Ohio Pennsylvania Limited Limited Limited Limited Limited Limited Increase (decrease): Paid-in capital $  $  $  $  $ (36,233 ) $ (35,623 ) Accumulated net realized loss $ 3,374 $ (86,859 ) $ (18,555 ) $ (44,824 ) $ 16,495 $ 40,411 Accumulated undistributed net investment income $ (3,374 ) $ 86,859 $ 18,555 $ 44,824 $ 19,738 $ (4,788 ) These reclassifications had no effect on the net assets or net asset value per share of the Funds. As of March 31, 2009, the components of distributable earnings (accumulated losses) and unrealized appreciation (depreciation) on a tax basis were as follows: California Massachusetts New Jersey New York Ohio Pennsylvania Limited Limited Limited Limited Limited Limited Undistributed tax-exempt income $ 11,715 $ 134,453 $ 83,613 $ 95,808 $ 5,954 $ 24,948 Capital loss carryforward and post October losses $ (2,634,962 ) $ (4,541,710 ) $ (2,524,705 ) $ (6,744,701 ) $ (1,373,684 ) $ (3,444,591 ) Net unrealized appreciation (depreciation) $ (524,015 ) $ 595,661 $ 435,309 $ (1,970,716 ) $ 388,113 $ 816,554 Other temporary differences $ (37,437 ) $ (91,874 ) $ (67,939 ) $ (139,819 ) $ (29,237 ) $ (78,779 ) 66 Eaton Vance Limited Maturity Municipals Funds as o f M ar c h 31, 200 9 NOTES TO FINANCIAL STATEMENTS CON T D The differences between components of distributable earnings (accumulated losses) on a tax basis and the amounts reflected in the Statements of Assets and Liabilities are primarily due to futures contracts, accretion of market discount and the timing of recognizing distributions to shareholders. 3 Investment Adviser Fee and Other Transactions with Affiliates The investment adviser fee is earned by Boston Management and Research (BMR), a subsidiary of Eaton Vance Management (EVM), as compensation for management and investment advisory services rendered to each Fund. The fee is based upon a percentage of average daily net assets plus a percentage of gross income (i.e., income other than gains from the sale of securities) and is payable monthly. The annual asset rate and daily income rate are 0.30% and 3.00%, respectively, on average daily net assets of up to $500 million and at reduced rates as daily net assets exceed that level. For the year ended March 31, 2009, investment adviser fees incurred by the Funds and the effective annual rates, as a percentage of average daily net assets, were as follows: Investment Effective Fund Adviser Fee Annual Rate California Limited $ 140,139 0.44 % Massachusetts Limited 275,000 0.45 New Jersey Limited 183,876 0.44 New York Limited 402,634 0.44 Ohio Limited 85,697 0.44 Pennsylvania Limited 235,037 0.45 EVMs Sub-Transfer EVDs Class A Fund Agent Fees Sales Charges New York Limited $ 2,283 $ 3,243 Ohio Limited 448 4,043 Pennsylvania Limited 1,375 5,202 Except for Trustees of the Funds who are not members of EVMs or BMRs organizations, officers and Trustees receive remuneration for their services to the Funds out of the investment adviser fee. Trustees of the Funds who are not affiliated with the investment adviser may elect to defer receipt of all or a percentage of their annual fees in accordance with the terms of the Trustees Deferred Compensation Plan. For the year ended March 31, 2009, no significant amounts have been deferred. Certain officers and Trustees of the Funds are officers of the above organizations. 4 Distribution Plans Each Fund has in effect a distribution plan for Class A shares (Class A Plan) pursuant to Rule 12b-1 under the 1940 Act. The Class A Plan provides that each Fund will pay EVD a distribution and service fee not exceeding 0.25% per annum of its average daily net assets attributable to Class A shares for distribution services and facilities provided to each Fund by EVD, as well as for personal services and/or the maintenance of shareholder accounts. The Trustees approved distribution and service fee payments equal to 0.15% per annum of each Funds average daily net assets attributable to Class A shares. Distribution and service fees paid or accrued to EVD for the year ended March 31, 2009 for Class A shares amounted to the following: EVM serves as administrator of each Fund, but receives no compensation. EVM serves as the sub-transfer agent of each Fund and receives from the transfer agent an aggregate fee based upon the actual expenses incurred by EVM in the performance of these services. Eaton Vance Distributors, Inc. (EVD), an affiliate of EVM and the Funds principal underwriter, received a portion of the sales charge on sales of Class A shares of the Funds. EVD also received distribution and service fees from Class A, Class B and Class C shares (see Note 4) and contingent deferred sales charges (see Note 5). Sub-transfer agent fees earned by EVM and Class A sales charges that the Funds were informed were received by EVD for the year ended March 31, 2009 were as follows: EVMs Sub-Transfer EVDs Class A Fund Agent Fees Sales Charges California Limited $ 573 $ 2,348 Massachusetts Limited 1,749 4,097 New Jersey Limited 1,034 2,089 Class A Distribution and Fund Service Fees California Limited $ 43,975 Massachusetts Limited 70,873 New Jersey Limited 60,787 New York Limited 101,095 Ohio Limited 28,724 Pennsylvania Limited 57,811 Each Fund also has in effect distribution plans for Class B shares (Class B Plan) and Class C shares (Class C Plan) pursuant to Rule 12b-1 under the 1940 Act. The Class B and Class C Plans require each Fund to pay EVD amounts equal to 0.75% per annum of its average daily net assets attributable to Class B and Class C shares for providing ongoing distribution services and facilities to the respective Funds. Each Fund will automatically discontinue payments to EVD during any period in which there are no outstanding Uncovered Distribution Charges, which are equivalent to the sum of (i) 3% (3.5% for Ohio Limited 67 Eaton Vance Limited Maturity Municipals Funds as o f M ar c h 31, 200 9 NOTES TO FINANCIAL STATEMENTS CON T D Fund) and 6.25% of the aggregate amount received by each Fund for Class B and Class C shares sold, respectively, plus (ii) interest calculated by applying the rate of 1% over the prevailing prime rate to the outstanding balance of Uncovered Distribution Charges of EVD of each respective class, reduced by the aggregate amount of contingent deferred sales charges (see Note 5) and amounts theretofore paid or payable to EVD by each respective class. For the year ended March 31, 2009, the Funds paid or accrued to EVD the following distribution fees, representing 0.75% of the average daily net assets of each Funds Class B and Class C shares: Class B Class C Distribution Distribution Fund Fees Fees California Limited $ 5,599 $ 13,585 Massachusetts Limited 9,398 97,194 New Jersey Limited 5,201 2,586 New York Limited 12,961 174,109 Ohio Limited 1,206 2,338 Pennsylvania Limited 6,273 96,586 At March 31, 2009, the amounts of Uncovered Distribution Charges of EVD calculated under the Class B and Class C Plans were approximately as follows: Fund Class B Class C California Limited $ 545,000 $ 124,000 Massachusetts Limited 567,000 4,970,000 New Jersey Limited 564,000 41,000 New York Limited 867,000 6,249,000 Ohio Limited 891,000 30,000 Pennsylvania Limited 377,000 6,098,000 The Class B and Class C Plans also authorize the Funds to make payments of service fees to EVD, investment dealers and other persons in amounts not exceeding 0.25% per annum of the average daily net assets attributable to that class. The Trustees approved service fee payments equal to 0.15% per annum of each Funds average daily net assets attributable to Class B and Class C shares. Service fees paid or accrued are for personal services and/or the maintenance of shareholder accounts. They are separate and distinct from the Class B and Class C sales commissions and distribution fees and, as such, are not subject to automatic discontinuance when there are no outstanding Uncovered Distribution Charges of EVD. Service fees paid or accrued for the year ended March 31, 2009 amounted to the following: Class B Class C Fund Service Fees Service Fees California Limited $ 1,116 $ 2,717 Massachusetts Limited 1,880 19,439 New Jersey Limited 1,040 517 New York Limited 2,593 34,822 Ohio Limited 241 469 Pennsylvania Limited 1,255 19,317 5 Contingent Deferred Sales Charges A contingent deferred sales charge (CDSC) generally is imposed on redemptions of Class B shares made within four years of purchase and on redemptions of Class C shares made within one year of purchase. Class A shares may be subject to a 1% CDSC if redeemed within eighteen months of purchase (depending on the circumstances of purchase). Generally, the CDSC is based upon the lower of the net asset value at date of redemption or date of purchase. No charge is levied on shares acquired by reinvestment of dividends or capital gain distributions. The CDSC for Class B shares is imposed at declining rates that begin at 3% in the case of redemptions in the first year after purchase, declining half a percentage point in the second and third year and one percentage point in the fourth year. Class C shares are subject to a 1% CDSC if redeemed within one year of purchase. No CDSC is levied on shares which have been sold to EVM or its affiliates or to their respective employees or clients and may be waived under certain other limited conditions. CDSCs received on Class B and Class C redemptions are paid to EVD to reduce the amount of Uncovered Distribution Charges calculated under each Funds Class B and Class C Plans. CDSCs received on Class B and Class C redemptions when no Uncovered Distribution Charges exist are credited to each Fund. For the year ended March 31, 2009, the Funds were informed that EVD received approximately the following amounts of CDSCs paid by Class A, Class B and Class C shareholders: Fund Class A Class B Class C California Limited $ 25,000 $ 70 $ 300 Massachusetts Limited 3,000 2,100 600 New Jersey Limited 30 1,000 2,400 New York Limited 7,000 4,600 6,400 Ohio Limited   1,200 Pennsylvania Limited 1,000 2,100 2,800 68 Eaton Vance Limited Maturity Municipals Funds as o f M ar c h 31, 200 9 NOTES TO FINANCIAL STATEMENTS CON T D 6 Purchases and Sales of Investments Purchases and sales of investments, other than short-term obligations, for the year ended March 31, 2009 were as follows: Fund Purchases Sales California Limited $ 2,297,010 $ 16,598,769 Massachusetts Limited 9,541,484 10,827,080 New Jersey Limited 9,278,399 10,438,261 New York Limited 20,384,586 26,205,590 Ohio Limited 1,710,830 1,812,212 Pennsylvania Limited 9,658,179 12,961,400 7 Shares of Beneficial Interest Each Funds Declaration of Trust permits the Trustees to issue an unlimited number of full and fractional shares of beneficial interest (without par value). Such shares may be issued in a number of different series (such as the Funds) and classes. Transactions in Fund shares were as follows: California Limited Fund Year Ended March 31, Class A 2009 2008 Sales 406,183 2,016,272 Issued to shareholders electing to receive payments of distributions in Fund shares 61,900 58,409 Redemptions (1,982,872 ) (1,918,785 ) Exchange from Class B shares 17,572 41,894 Net increase (decrease) (1,497,217 ) 197,790 Year Ended March 31, Class B 2009 2008 Sales 55,426 43,627 Issued to shareholders electing to receive payments of distributions in Fund shares 970 915 Redemptions (6,705 ) (16,028 ) Exchange to Class A shares (17,624 ) (42,017 ) Net increase (decrease) 32,067 (13,503 ) Year Ended March 31, Class C 2009 2008 Sales 84,507 180,673 Issued to shareholders electing to receive payments of distributions in Fund shares 2,060 863 Redemptions (33,411 ) (87,978 ) Net increase 53,156 93,558 Massachusetts Limited Fund Year Ended March 31, Class A 2009 2008 Sales 1,898,025 1,610,174 Issued to shareholders electing to receive payments of distributions in Fund shares 118,776 109,447 Redemptions (2,196,838 ) (1,357,397 ) Exchange from Class B shares 112,871 166,127 Net increase (decrease) (67,166 ) 528,351 Year Ended March 31, Class B 2009 2008 Sales 62,371 18,157 Issued to shareholders electing to receive payments of distributions in Fund shares 2,627 4,325 Redemptions (26,102 ) (50,671 ) Exchange to Class A shares (112,954 ) (166,156 ) Net decrease (74,058 ) (194,345 ) Year Ended March 31, Class C 2009 2008 Sales 244,370 146,203 Issued to shareholders electing to receive payments of distributions in Fund shares 26,839 27,564 Redemptions (255,603 ) (259,219 ) Net increase (decrease) 15,606 (85,452 ) New Jersey Limited Fund Year Ended March 31, Class A 2009 2008 Sales 1,625,831 1,185,717 Issued to shareholders electing to receive payments of distributions in Fund shares 98,385 92,752 Redemptions (1,685,448 ) (759,245 ) Exchange from Class B shares 54,287 158,879 Net increase 93,055 678,103 Year Ended March 31, Class B 2009 2008 Sales 47,314 11,520 Issued to shareholders electing to receive payments of distributions in Fund shares 1,484 3,599 Redemptions (7,287 ) (56,878 ) Exchange to Class A shares (54,248 ) (158,871 ) Net decrease (12,737 ) (200,630 ) 69 Eaton Vance Limited Maturity Municipals Funds as o f M ar c h 31, 200 9 NOTES TO FINANCIAL STATEMENTS CON T D New Jersey Limited Fund (continued) Year Ended March 31, Class C 2009 2008 Sales 73,272 14,275 Issued to shareholders electing to receive payments of distributions in Fund shares 768 184 Redemptions (33,903 )  Net increase 40,137 14,459 New York Limited Fund Year Ended March 31, Class A 2009 2008 Sales 1,362,132 1,854,466 Issued to shareholders electing to receive payments of distributions in Fund shares 200,648 192,043 Redemptions (2,028,966 ) (2,115,985 ) Exchange from Class B shares 80,064 258,119 Net increase (decrease) (386,122 ) 188,643 Year Ended March 31, Class B 2009 2008 Sales 136,133 61,091 Issued to shareholders electing to receive payments of distributions in Fund shares 3,076 4,984 Redemptions (49,980 ) (30,769 ) Exchange to Class A shares (80,100 ) (258,235 ) Net increase (decrease) 9,129 (222,929 ) Year Ended March 31, Class C 2009 2008 Sales 788,590 704,481 Issued to shareholders electing to receive payments of distributions in Fund shares 47,954 40,174 Redemptions (786,587 ) (484,217 ) Net increase 49,957 260,438 Ohio Limited Fund Year Ended March 31, Class A 2009 2008 Sales 507,641 457,764 Issued to shareholders electing to receive payments of distributions in Fund shares 35,170 38,746 Redemptions (617,570 ) (447,253 ) Exchange from Class B shares 5,390 33,096 Net increase (decrease) (69,369 ) 82,353 Ohio Limited Fund (continued) Year Ended March 31, Class B 2009 2008 Sales 21,494 3,800 Issued to shareholders electing to receive payments of distributions in Fund shares 436 519 Redemptions (7,889 ) (4,720 ) Exchange to Class A shares (5,394 ) (33,128 ) Net increase (decrease) 8,647 (33,529 ) Year Ended March 31, Class C 2009 2008 Sales 74,671 18,226 Issued to shareholders electing to receive payments of distributions in Fund shares 849 76 Redemptions (16,143 ) (4,477 ) Net increase 59,377 13,825 Pennsylvania Limited Fund Year Ended March 31, Class A 2009 2008 Sales 1,028,122 985,042 Issued to shareholders electing to receive payments of distributions in Fund shares 79,460 74,547 Redemptions (1,342,050 ) (618,786 ) Exchange from Class B shares 70,833 193,922 Net increase (decrease) (163,635 ) 634,725 Year Ended March 31, Class B 2009 2008 Sales 37,999 3,389 Issued to shareholders electing to receive payments of distributions in Fund shares 1,817 4,024 Redemptions (27,931 ) (56,469 ) Exchange to Class A shares (70,807 ) (193,901 ) Net decrease (58,922 ) (242,957 ) Year Ended March 31, Class C 2009 2008 Sales 360,210 301,201 Issued to shareholders electing to receive payments of distributions in Fund shares 17,064 17,952 Redemptions (282,629 ) (353,647 ) Net increase (decrease) 94,645 (34,494 ) 70 Eaton Vance Limited Maturity Municipals Funds as o f M ar c h 31, 200 9 NOTES TO FINANCIAL STATEMENTS CON T D 8 Federal Income Tax Basis of Investments The cost and unrealized appreciation (depreciation) of investments of each Fund at March 31, 2009, as determined on a federal income tax basis, were as follows: California Limited Fund Aggregate cost $ 22,950,218 Gross unrealized appreciation $ 573,038 Gross unrealized depreciation (1,097,053 ) Net unrealized depreciation $ (524,015 ) Massachusetts Limited Fund Aggregate cost $ 59,290,060 Gross unrealized appreciation $ 2,825,547 Gross unrealized depreciation (2,229,886 ) Net unrealized appreciation $ 595,661 New Jersey Limited Fund Aggregate cost $ 42,255,824 Gross unrealized appreciation $ 1,603,920 Gross unrealized depreciation (1,168,611 ) Net unrealized appreciation $ 435,309 New York Limited Fund Aggregate cost $ 87,901,900 Gross unrealized appreciation $ 2,799,347 Gross unrealized depreciation (4,770,063 ) Net unrealized depreciation $ (1,970,716 ) Ohio Limited Fund Aggregate cost $ 18,678,664 Gross unrealized appreciation $ 959,445 Gross unrealized depreciation (571,332 ) Net unrealized appreciation $ 388,113 Pennsylvania Limited Fund Aggregate cost $ 48,779,680 Gross unrealized appreciation $ 2,351,465 Gross unrealized depreciation (1,534,911 ) Net unrealized appreciation $ 816,554 9 Line of Credit The Funds participate with other portfolios and funds managed by EVM and its affiliates in a $450 million unsecured line of credit agreement with a group of banks. Borrowings are made by the Funds solely to facilitate the handling of unusual and/or unanticipated short-term cash requirements. Interest is charged to each Fund based on its borrowings at an amount above either the Eurodollar rate or Federal Funds rate. In addition, a fee computed at an annual rate of 0.10% on the daily unused portion of the line of credit is allocated among the participating portfolios and funds at the end of each quarter. At March 31, 2009, the Massachusetts Limited Fund, New Jersey Limited and Ohio Limited each had a balance outstanding pursuant to this line of credit of $100,000, at an interest rate of 0.80%. The Funds average borrowings or allocated fees during the year ended March 31, 2009 were not significant. 10 Financial Instruments The Funds may trade in financial instruments with off-balance sheet risk in the normal course of their investing activities. These financial instruments may include financial futures contracts and may involve, to a varying degree, elements of risk in excess of the amounts recognized for financial statement purposes. The notional or contractual amounts of these instruments represent the investment a Fund has in particular classes of financial instruments and does not necessarily represent the amounts potentially subject to risk. The measurement of the risks associated with these instruments is meaningful only when all related and offsetting transactions are considered. 71 Eaton Vance Limited Maturity Municipals Funds as o f M ar c h 31, 200 9 NOTES TO FINANCIAL STATEMENTS CON T D A summary of obligations under these financial instruments outstanding at March 31, 2009 is as follows: At March 31, 2009, the inputs used in valuing the Funds investments, which are carried at value, were as follows: Futures Contract Net Expiration Aggregate Unrealized Fund Date Contracts Position Cost Value Depreciation California 6/09 40 Limited U.S. Treasury Bond Short $ (5,047,360 ) $ (5,188,125) $(140,765) Massachusetts 6/09 40 Limited U.S. Treasury Bond Short $ (5,104,860 ) $ (5,188,125) $ (83,265) 6/09 41 U.S. Treasury Note Short $ (5,007,378 ) $ (5,087,204) $ (79,826) New Jersey 6/09 67 Limited U.S. Treasury Bond Short $ (8,550,640 ) $ (8,690,109) $(139,469) New York 6/09 51 Limited U.S. Treasury Bond Short $ (6,508,697 ) $ (6,614,860) $(106,163) 6/09 94 U.S. Treasury Note Short $ (11,480,329) $(11,663,344) $(183,015) Ohio 6/09 5 Limited U.S. Treasury Bond Short $ (638,108 ) $ (648,516) $ (10,408) 6/09 15 U.S. Treasury Note Short $ (1,831,967 ) $ (1,861,172) $ (29,205) Pennsylvania 6/09 29 Limited U.S. Treasury Bond Short $ (3,672,930 ) $ (3,761,391) $ (88,461) 6/09 40 U.S. Treasury Note Short $ (4,885,246 ) $ (4,963,125) $ (77,879) At March 31, 2009, the Funds had sufficient cash and/or securities to cover commitments under these contracts. 11 Fair Value Measurements The Funds adopted FASB Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements, effective April 1, 2008. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including a funds own assumptions in determining the fair value of investments) California Limited Fund Investments in Other Financial Valuation Inputs Securities Instruments* Level 1 Quoted Prices $  $ (140,765 ) Level 2 Other Significant Observable Inputs 22,426,203  Level 3 Significant Unobservable Inputs   Total $ 22,426,203 $ (140,765 ) Massachusetts Limited Fund Investments in Other Financial Valuation Inputs Securities Instruments* Level 1 Quoted Prices $  $ (163,091 ) Level 2 Other Significant Observable Inputs 59,885,721  Level 3 Significant Unobservable Inputs   Total $ 59,885,721 $ (163,091 ) New Jersey Limited Fund Investments in Other Financial Valuation Inputs Securities Instruments* Level 1 Quoted Prices $  $ (139,469 ) Level 2 Other Significant Observable Inputs 42,691,133  Level 3 Significant Unobservable Inputs   Total $ 42,691,133 $ (139,469 ) New York Limited Fund Investments in Other Financial Valuation Inputs Securities Instruments* Level 1 Quoted Prices $  $ (289,178 ) Level 2 Other Significant Observable Inputs 85,931,184  Level 3 Significant Unobservable Inputs   Total $ 85,931,184 $ (289,178 ) Ohio Limited Fund Investments in Other Financial Valuation Inputs Securities Instruments* Level 1 Quoted Prices $  $ (39,613 ) Level 2 Other Significant Observable Inputs 19,066,777  Level 3 Significant Unobservable Inputs   Total $ 19,066,777 $ (39,613 ) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 72 Eaton Vance Limited Maturity Municipals Funds as o f M ar c h 31, 200 9 NOTES TO FINANCIAL STATEMENTS CON T D Pennsylvania Limited Fund Investments in Other Financial Valuation Inputs Securities Instruments* Level 1 Quoted Prices $  $ (166,340 ) Level 2 Other Significant Observable Inputs 49,596,234  Level 3 Significant Unobservable Inputs   Total $ 49,596,234 $ (166,340 ) * Other financial instruments are futures contracts not reflected in the Portfolio of Investments, which are valued at the unrealized appreciation (depreciation) on the instrument. The Funds held no investments or other financial instruments as of March 31, 2008 whose fair value was determined using Level 3 inputs. 12 Recently Issued Accounting Pronouncement In March 2008, the FASB issued Statement of Financial Accounting Standards No. 161 (FAS 161), Disclosures about Derivative Instruments and Hedging Activities. FAS 161 requires enhanced disclosures about an entitys derivative and hedging activities, including qualitative disclosures about the objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk related contingent features in derivative instruments. FAS 161 is effective for fiscal years and interim periods beginning after November 15, 2008. Management is currently evaluating the impact the adoption of FAS 161 will have on the Funds financial statement disclosures. 13 Subsequent Event  Proposed Plan of Reorganization On April 27, 2009, the Trustees of the Trust approved an Agreement and Plan of Reorganization whereby Eaton Vance National Limited Maturity Municipals Fund (National Limited Fund) would acquire substantially all the assets and assume substantially all the liabilities of Ohio Limited Fund in exchange for shares of National Limited Fund. The proposed reorganization is subject to approval by the shareholders of Ohio Limited Fund. 73 Eaton Vance Limited Maturity Municipals Funds as o f M ar c h 31, 200 9 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees of Eaton Vance Investment Trust and the Shareholders of Eaton Vance California Limited Maturity Municipals Fund, Eaton Vance Massachusetts Limited Maturity Municipals Fund, Eaton Vance New Jersey Limited Maturity Municipals Fund, Eaton Vance New York Limited Maturity Municipals Fund, Eaton Vance Ohio Limited Maturity Municipals Fund and Eaton Vance Pennsylvania Limited Maturity Municipals Fund: We have audited the accompanying statements of assets and liabilities of Eaton Vance California Limited Maturity Municipals Fund, Eaton Vance Massachusetts Limited Maturity Municipals Fund, Eaton Vance New Jersey Limited Maturity Municipals Fund, Eaton Vance New York Limited Maturity Municipals Fund, Eaton Vance Ohio Limited Maturity Municipals Fund and Eaton Vance Pennsylvania Limited Maturity Municipals Fund (collectively the Funds) (certain of the funds constituting Eaton Vance Investment Trust), including the portfolios of investments, as of March 31, 2009, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for the periods presented. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Funds are not required to have, nor were we engaged to perform, an audit of their internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of March 31, 2009, by correspondence with the custodian. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial positions of Eaton Vance California Limited Maturity Municipals Fund, Eaton Vance Massachusetts Limited Maturity Municipals Fund, Eaton Vance New Jersey Limited Maturity Municipals Fund, Eaton Vance New York Limited Maturity Municipals Fund, Eaton Vance Ohio Limited Maturity Municipals Fund and Eaton Vance Pennsylvania Limited Maturity Municipals Fund as of March 31, 2009, the results of their operations for the year then ended, the changes in their net assets for each of the two years in the period then ended, and the financial highlights for the periods presented, in conformity with accounting principles generally accepted in the United States of America. DELOITTE & TOUCHE LLP Boston, Massachusetts May 15, 2009 74 Eaton Vance Limited Maturity Municipals Funds as o f M ar c h 31, 2009 FEDERAL TAX IN FORMATION (Unaudited) The Form 1099-DIV you receive in January 2010 will show the tax status of all distributions paid to your account in calendar 2009. Shareholders are advised to consult their own tax adviser with respect to the tax consequences of their investment in a Fund. As required by the Internal Revenue Code regulations, shareholders must be notified within 60 days of a Funds fiscal year end regarding the status of exempt-interest dividends. Exempt-Interest Dividends  The Funds designate the following amounts of dividends from net investment income as an exempt-interest dividend. California Limited Maturity Municipals Fund 99.99 % Massachusetts Limited Maturity Municipals Fund 100.00 % New Jersey Limited Maturity Municipals Fund 98.91 % New York Limited Maturity Municipals Fund 99.01 % Ohio Limited Maturity Municipals Fund 100.00 % Pennsylvania Limited Maturity Municipals Fund 99.90 % 75 Eaton Vance Limited Maturity Municipals Funds as o f M ar c h 31, 2009 SPECIAL MEETING OF S HAREHOLDERS (Un aud ited) Eaton Vance California Limited Maturity Municipals Fund The Fund held a Special Meeting of Shareholders on November 14, 2008 to elect Trustees. The results of the vote were as follows: Number of Shares Nominee for Trustee For Withheld Benjamin C. Esty 2,742,511 4,896 Thomas E. Faust Jr. 2,742,511 4,896 Allen R. Freedman 2,742,511 4,896 William H. Park 2,742,511 4,896 Ronald A. Pearlman 2,742,511 4,896 Helen Frame Peters 2,745,014 2,393 Heidi L. Steiger 2,745,014 2,393 Lynn A. Stout 2,745,014 2,393 Ralph F. Verni 2,742,511 4,896 Eaton Vance Massachusetts Limited Maturity Municipals Fund The Fund held a Special Meeting of Shareholders on November 14, 2008 to elect Trustees. The results of the vote were as follows: Number of Shares Nominee for Trustee For Withheld Benjamin C. Esty 5,602,016 20,438 Thomas E. Faust Jr. 5,593,011 29,443 Allen R. Freedman 5,591,245 31,209 William H. Park 5,602,016 20,438 Ronald A. Pearlman 5,602,016 20,438 Helen Frame Peters 5,593,011 29,443 Heidi L. Steiger 5,591,245 31,209 Lynn A. Stout 5,602,016 20,438 Ralph F. Verni 5,602,016 20,438 Eaton Vance New Jersey Limited Maturity Municipals Fund The Fund held a Special Meeting of Shareholders on November 14, 2008 to elect Trustees. The results of the vote were as follows: Number of Shares Nominee for Trustee For Withheld Benjamin C. Esty 3,481,841 20,593 Thomas E. Faust Jr. 3,481,841 20,593 Allen R. Freedman 3,472,691 29,743 William H. Park 3,481,841 20,593 Ronald A. Pearlman 3,472,691 29,743 Helen Frame Peters 3,482,452 19,982 Heidi L. Steiger 3,480,004 22,430 Lynn A. Stout 3,482,452 19,982 Ralph F. Verni 3,479,393 23,041 76 Eaton Vance Limited Maturity Municipals Funds as of Mar c h 3 1, 2009 SPECIAL MEETING OF SHAREHOLDERS (Unaudited) CONTD Eaton Vance New York Limited Maturity Municipals Fund The Fund held a Special Meeting of Shareholders on November 14, 2008 to elect Trustees. The results of the vote were as follows: Number of Shares Nominee for Trustee For Withheld Benjamin C. Esty 7,945,187 601,542 Thomas E. Faust Jr. 7,945,187 601,542 Allen R. Freedman 7,945,187 601,542 William H. Park 7,945,187 601,542 Ronald A. Pearlman 7,945,187 601,542 Helen Frame Peters 7,945,187 601,542 Heidi L. Steiger 7,945,187 601,542 Lynn A. Stout 7,945,187 601,542 Ralph F. Verni 7,945,187 601,542 Eaton Vance Ohio Limited Maturity Municipals Fund The Fund held a Special Meeting of Shareholders on November 14, 2008 to elect Trustees. The results of the vote were as follows: Number of Shares Nominee for Trustee For Withheld Benjamin C. Esty 1,842,861 17,114 Thomas E. Faust Jr. 1,842,862 17,113 Allen R. Freedman 1,842,861 17,114 William H. Park 1,842,862 17,113 Ronald A. Pearlman 1,842,862 17,113 Helen Frame Peters 1,842,862 17,113 Heidi L. Steiger 1,842,861 17,114 Lynn A. Stout 1,842,862 17,113 Ralph F. Verni 1,842,862 17,113 Eaton Vance Pennsylvania Limited Maturity Municipals Fund The Fund held a Special Meeting of Shareholders on November 14, 2008 to elect Trustees. The results of the vote were as follows: Number of Shares Nominee for Trustee For Withheld Benjamin C. Esty 4,703,449 45,653 Thomas E. Faust Jr. 4,696,267 52,835 Allen R. Freedman 4,702,857 46,245 William H. Park 4,696,267 52,835 Ronald A. Pearlman 4,701,964 47,138 Helen Frame Peters 4,699,899 49,203 Heidi L. Steiger 4,699,899 49,203 Lynn A. Stout 4,700,491 48,611 Ralph F. Verni 4,696,267 52,835 77 Eaton Vance Limited Maturity Municipals Funds BOARD OF TRUSTEES ANNUAL APPROVAL OF THE INVESTMENT ADVISORY AGREEMENTS Overview of the Contract Review Process The Investment Company Act of 1940, as amended (the 1940 Act), provides, in substance, that each investment advisory agreement between a fund and its investment adviser will continue in effect from year to year only if its continuance is approved at least annually by the funds board of trustees, including by a vote of a majority of the trustees who are not interested persons of the fund (Independent Trustees), cast in person at a meeting called for the purpose of considering such approval. At a meeting of the Boards of Trustees (each a Board) of the Eaton Vance group of mutual funds (the Eaton Vance Funds) held on April 21, 2008, the Board, including a majority of the Independent Trustees, voted to approve continuation of existing advisory and sub-advisory agreements for the Eaton Vance Funds for an additional one-year period. In voting its approval, the Board relied upon the affirmative recommendation of the Contract Review Committee of the Board (formerly the Special Committee), which is a committee comprised exclusively of Independent Trustees. Prior to making its recommendation, the Contract Review Committee reviewed information furnished for a series of meetings of the Contract Review Committee held in February, March and April 2008. Such information included, among other things, the following: Information about Fees, Performance and Expenses An independent report comparing the advisory and related fees paid by each fund with fees paid by comparable funds; An independent report comparing each funds total expense ratio and its components to comparable funds; An independent report comparing the investment performance of each fund to the investment performance of comparable funds over various time periods; Data regarding investment performance in comparison to relevant peer groups of funds and appropriate indices; Comparative information concerning fees charged by each adviser for managing other mutual funds and institutional accounts using investment strategies and techniques similar to those used in managing the fund; Profitability analyses for each adviser with respect to each fund; Information about Portfolio Management Descriptions of the investment management services provided to each fund, including the investment strategies and processes employed, and any changes in portfolio management processes and personnel; Information concerning the allocation of brokerage and the benefits received by each adviser as a result of brokerage allocation, including information concerning the acquisition of research through soft dollar benefits received in connection with the funds brokerage, and the implementation of a soft dollar reimbursement program established with respect to the funds; Data relating to portfolio turnover rates of each fund; The procedures and processes used to determine the fair value of fund assets and actions taken to monitor and test the effectiveness of such procedures and processes; Information about each Adviser Reports detailing the financial results and condition of each adviser; Descriptions of the qualifications, education and experience of the individual investment professionals whose responsibilities include portfolio management and investment research for the funds, and information relating to their compensation and responsibilities with respect to managing other mutual funds and investment accounts; Copies of the Codes of Ethics of each adviser and its affiliates, together with information relating to compliance with and the administration of such codes; Copies of or descriptions of each advisers proxy voting policies and procedures; Information concerning the resources devoted to compliance efforts undertaken by each adviser and its affiliates on behalf of the funds (including descriptions of various compliance programs) and their record of compliance with investment policies and restrictions, including policies with respect to market-timing, late trading and selective portfolio disclosure, and with policies on personal securities transactions; Descriptions of the business continuity and disaster recovery plans of each adviser and its affiliates; Other Relevant Information Information concerning the nature, cost and character of the administrative and other non-investment management services provided by Eaton Vance Management and its affiliates; Information concerning management of the relationship with the custodian, subcustodians and fund accountants by each adviser or the funds administrator; and The terms of each advisory agreement. 78 Eaton Vance Limited Maturity Municipals Funds BOARD OF TRUSTEES ANNUAL APPROVAL OF THE INVESTMENT ADVISORY AGREEMENTS CONTD In addition to the information identified above, the Contract Review Committee considered information provided from time to time by each adviser throughout the year at meetings of the Board and its committees. Over the course of the twelve-month period ended April 30, 2008, the Board met eleven times and the Contract Review Committee, the Audit Committee and the Governance Committee, each of which is a Committee comprised solely of Independent Trustees, met twelve, seven and five times, respectively. At such meetings, the Trustees received, among other things, presentations by the portfolio managers and other investment professionals of each adviser relating to the investment performance of each fund and the investment strategies used in pursuing the funds investment objective. The Portfolio Management Committee and the Compliance Reports and Regulatory Matters Committee are newly established and did not meet during the twelve-month period ended April 30, 2008. For funds that invest through one or more underlying portfolios, the Board considered similar information about the portfolio(s) when considering the approval of advisory agreements. In addition, in cases where the funds investment adviser has engaged a sub-adviser, the Board considered similar information about the sub-adviser when considering the approval of any sub-advisory agreement. The Contract Review Committee was assisted throughout the contract review process by Goodwin Procter LLP, legal counsel for the Independent Trustees. The members of the Contract Review Committee relied upon the advice of such counsel and their own business judgment in determining the material factors to be considered in evaluating each advisory and sub-advisory agreement and the weight to be given to each such factor. The conclusions reached with respect to each advisory and sub-advisory agreement were based on a comprehensive evaluation of all the information provided and not any single factor. Moreover, each member of the Contract Review Committee may have placed varying emphasis on particular factors in reaching conclusions with respect to each advisory and sub-advisory agreement. Results of the Process Based on its consideration of the foregoing, and such other information as it deemed relevant, including the factors and conclusions described below, the Contract Review Committee concluded that the continuance of the investment advisory agreements of the following funds: Eaton Vance California Limited Maturity Municipals Fund Eaton Vance Massachusetts Limited Maturity Municipals Fund Eaton Vance New Jersey Limited Maturity Municipals Fund Eaton Vance New York Limited Maturity Municipals Fund Eaton Vance Ohio Limited Maturity Municipals Fund Eaton Vance Pennsylvania Limited Maturity Municipals Fund (the Funds), each with Boston Management and Research (the Adviser), including their fee structures, is in the interests of shareholders and, therefore, the Contract Review Committee recommended to the Board approval of each agreement. The Board accepted the recommendation of the Contract Review Committee as well as the factors considered and conclusions reached by the Contract Review Committee with respect to each agreement. Accordingly, the Board, including a majority of the Independent Trustees, voted to approve continuation of the investment advisory agreement for each Fund. Nature, Extent and Quality of Services In considering whether to approve the investment advisory agreements of the Funds, the Board evaluated the nature, extent and quality of services provided to the Funds by the Adviser. The Board considered the Advisers management capabilities and investment process with respect to the types of investments held by each Fund, including the education, experience and number of its investment professionals and other personnel who provide portfolio management, investment research, and similar services to the Funds. In particular, the Board evaluated the abilities and experience of such investment personnel in analyzing factors such as credit risk, tax efficiency, and special considerations relevant to investing in municipal obligations. Specifically, the Board considered the Advisers large municipal bond team, which includes portfolio managers and credit specialists who provide services to the Funds. The Board also took into account the resources dedicated to portfolio management and other services, including the compensation paid to recruit and retain investment personnel, and the time and attention devoted to each Fund by senior management. The Board also reviewed the compliance programs of the Adviser and relevant affiliates thereof. Among other matters, the Board considered compliance and reporting matters relating to personal trading by investment personnel, selective disclosure of portfolio holdings, late trading, frequent trading, portfolio valuation, business continuity and the allocation of investment opportunities. The Board also evaluated the responses of the Adviser and its affiliates to requests from regulatory authorities such as the Securities and Exchange Commission. 79 Eaton Vance Limited Maturity Municipals Funds BOARD OF TRUSTEES ANNUAL APPROVAL OF THE INVESTMENT ADVISORY AGREEMENTS CONTD The Board also considered shareholder and other administrative services provided or managed by Eaton Vance Management and its affiliates, including transfer agency and accounting services. The Board evaluated the benefits to shareholders of investing in a fund that is a part of a large family of funds, including the ability, in many cases, to exchange an investment among different funds without incurring additional sales charges. After consideration of the foregoing factors, among others, the Board concluded that the nature, extent and quality of services provided by the Adviser, taken as a whole, are appropriate and consistent with the terms of the respective investment advisory agreement. Fund Performance The Board compared each Funds investment performance to a relevant universe of similarly managed funds identified by an independent data provider and appropriate benchmark indices. The Board reviewed comparative performance data for the one-, three, five- and ten-year periods ended September 30, 2007 for each Fund in operation over such periods. On the basis of the foregoing and other relevant information, the Board concluded that the performance of each Fund was satisfactory. Management Fees and Expenses The Board reviewed contractual investment advisory fee rates, including any administrative fee rates, payable by each Fund (referred to collectively as management fees). As part of its review, the Board considered each Funds management fee and total expense ratio for the one year period ended September 30, 2007, as compared to a group of similarly managed funds selected by an independent data provider. After reviewing the foregoing information, and in light of the nature, extent and quality of the services provided by the Adviser, the Board concluded with respect to each Fund that the management fees charged to the Fund for advisory and related services and the total expense ratio of the Fund are reasonable. Profitability The Board reviewed the level of profits realized by the Adviser and, if applicable, its affiliates in providing investment advisory and administrative services to each Fund and to all Eaton Vance Funds as a group. The Board considered the level of profits realized without regard to revenue sharing or other payments by the Adviser and its affiliates to third parties in respect of distribution services. The Board also considered other direct or indirect benefits received by the Adviser and its affiliates in connection with their relationship with the Funds. The Board concluded that, in light of the foregoing factors and the nature, extent and quality of the services rendered, the profits realized by the Adviser and its affiliates are reasonable. Economies of Scale In reviewing management fees and profitability, the Board also considered the extent to which the Adviser and its affiliates, on the one hand, and each Fund, on the other hand, can expect to realize benefits from economies of scale as the assets of the Fund increase. The Board acknowledged the difficulty in accurately measuring the benefits resulting from the economies of scale with respect to the management of any specific fund or group of funds. The Board reviewed data summarizing the increases and decreases in the assets of each Fund and of all Eaton Vance Funds as a group over various time periods, and evaluated the extent to which the total expense ratio of each Fund and the profitability of the Adviser and its affiliates may have been affected by such increases or decreases. Based upon the foregoing, the Board concluded that the benefits from economies of scale are currently being shared equitably by the Adviser and its affiliates and each Fund. The Board also concluded that, assuming reasonably foreseeable increases in the assets of each Fund, the structure of each advisory fee, which includes breakpoints at several asset levels, can be expected to cause the Adviser and its affiliates and the Fund to continue to share such benefits equitably. 80 Eaton Vance Limited Maturity Municipals Funds MANAGEMENT AND ORGANIZATION Fund Management. The Trustees of Eaton Vance Investment Trust (the Trust) are responsible for the overall management and supervision of the Trusts affairs. The Trustees and officers of the Trust are listed below. Except as indicated, each individual has held the office shown or other offices in the same company for the last five years. Trustees and officers of the Trust hold indefinite terms of office. The noninterested Trustees consist of those Trustees who are not interested persons of the Trust, as that term is defined under the 1940 Act. The business address of each Trustee and officer is Two International Place, Boston, Massachusetts 02110. As used below, EVC refers to Eaton Vance Corp., EV refers to Eaton Vance, Inc., EVM refers to Eaton Vance Management, BMR refers to Boston Management and Research and EVD refers to Eaton Vance Distributors, Inc. EVC and EV are the corporate parent and trustee, respectively, of EVM and BMR. EVD is the Funds principal underwriter and a wholly-owned subsidiary of EVC. Each officer affiliated with Eaton Vance may hold a position with other Eaton Vance affiliates that is comparable to his or her position with EVM listed below. Term of Number of Portfolios Position(s) Office and in Fund Complex Name and with the Length of Principal Occupation(s) Overseen By Date of Birth Trust Service During Past Five Years Trustee Other Directorships Held Interested Trustee Thomas E. Faust Jr. Trustee Since 2007 Chairman, Chief Executive Officer and President of EVC, Director 174 Director of EVC 5/31/58 and President of EV, Chief Executive Officer and President of EVM and BMR, and Director of EVD. Trustee and/or Officer of 174 registered investment companies and 4 private companies managed by EVM or BMR. Mr. Faust is an interested person because of his positions with EVM, BMR, EVD, EVC and EV, which are affiliates of the Trust. Noninterested Trustees Benjamin C. Esty Trustee Since 2005 Roy and Elizabeth Simmons Professor of Business Administration, 174 None 1/2/63 Harvard University Graduate School of Business Administration. Allen R. Freedman Trustee Since 2007 Former Chairman (2002-2004) and a Director (1983-2004) of 174 Director of Assurant, Inc. (insurance provider) 4/3/40 Systems & Computer Technology Corp. (provider of software to and Stonemor Partners, L.P. (owner and higher education). Formerly, a Director of Loring Ward operator of cemeteries) International (fund distributor) (2005-2007). Formerly, Chairman and a Director of Indus International, Inc. (provider of enterprise management software to the power generating industry) (2005-2007). William H. Park Trustee Since 2003 Vice Chairman, Commercial Industrial Finance Corp. (specialty 174 None 9/19/47 finance company) (since 2006). Formerly, President and Chief Executive Officer, Prizm Capital Management, LLC (investment management firm) (2002-2005). Ronald A. Pearlman Trustee Since 2003 Professor of Law, Georgetown University Law Center. 174 None 7/10/40 Helen Frame Peters Trustee Since 2008 Professor of Finance, Carroll School of Management, Boston 174 Director of Federal Home Loan Bank of Boston 3/22/48 College. Adjunct Professor of Finance, Peking University, Beijing, (a bank for banks) and BJs Wholesale Clubs China (since 2005). (wholesale club retailer); Trustee of SPDR Index Shares Funds and SPDR Series Trust (exchange traded funds) Heidi L. Steiger Trustee Since 2007 Managing Partner, Topridge Associates LLC (global wealth 174 Director of Nuclear Electric Insurance Ltd. 7/8/53 management firm) (since 2008); Senior Advisor (since 2008), (nuclear insurance provider) and Aviva USA President (2005-2008), Lowenhaupt Global Advisors, LLC (insurance provider) (global wealth management firm). Formerly, President and Contributing Editor, Worth Magazine (2004-2005). Formerly, Executive Vice President and Global Head of Private Asset Management (and various other positions), Neuberger Berman (investment firm) (1986-2004). 81 Eaton Vance Limited Maturity Municipals Funds MANAGEMENT AND ORGANIZATION CON TD Term of Number of Portfolios Position(s) Office and in Fund Complex Name and with the Length of Principal Occupation(s) Overseen By Date of Birth Trust Service During Past Five Years Trustee Other Directorships Held Noninterested Trustees (continued) Lynn A. Stout Trustee Since 1998 Paul Hastings Professor of Corporate and Securities Law (since 174 None 9/14/57 2006) and Professor of Law (2001-2006), University of California at Los Angeles School of Law. Ralph F. Verni Chairman of Chairman of the Board Consultant and private investor. 174 None 1/26/43 the Board since 2007 and Trustee and Trustee since 2005 Principal Officers who are not Trustees Term of Position(s) Office and Name and with the Length of Principal Occupation(s) Date of Birth Trust Service During Past Five Years Cynthia J. Clemson President Since 2005 Vice President of EVM and BMR. Officer of 92 registered investment companies 3/2/63 managed by EVM or BMR. William H. Ahern, Jr. Vice President Since 2004 Vice President of EVM and BMR. Officer of 76 registered investment companies 7/28/59 managed by EVM or BMR. Craig R. Brandon Vice President Since 2004 Vice President of EVM and BMR. Officer of 45 registered investment companies 12/21/66 managed by EVM or BMR. Robert B. MacIntosh Vice President Since 1993 Vice President of EVM and BMR. Officer of 92 registered investment companies 1/22/57 managed by EVM or BMR. Thomas M. Metzold Vice President Since 2004 Vice President of EVM and BMR. Officer of 46 registered investment companies 8/3/58 managed by EVM or BMR. Adam A. Weigold Vice President Since 2007 Vice President of EVM and BMR. Officer of 72 registered investment companies 3/22/75 managed by EVM or BMR. Barbara E. Campbell Treasurer Since 2005 Vice President of EVM and BMR. Officer of 174 registered investment companies 6/19/57 managed by EVM or BMR. Maureen A. Gemma Secretary and Chief Legal Secretary since 2007 and Vice President of EVM and BMR. Officer of 174 registered investment companies 5/24/60 Officer Chief Legal Officer since managed by EVM or BMR. 2008 Paul M. ONeil Chief Compliance Officer Since 2004 Vice President of EVM and BMR. Officer of 174 registered investment companies 7/11/53 managed by EVM or BMR. (1) Includes both master and feeder funds in a master-feeder structure. The SAI for the Funds includes additional information about the Trustees and officers of the Funds and can be obtained without charge on Eaton Vances website at www.eatonvance.com or by calling 1-800-262-1122. 82 This Page Intentionally Left Blank This Page Intentionally Left Blank Investment Adviser Boston Management and Research Two International Place Boston, MA 02110 Fund Administrator Eaton Vance Management Two International Place Boston, MA 02110 Principal Underwriter Eaton Vance Distributors, Inc. Two International Place Boston, MA 02110 (617) 482-8260 Custodian State Street Bank and Trust Company 200 Clarendon Street Boston, MA 02116 Transfer Agent PNC Global Investment Servicing Attn: Eaton Vance Funds P.O. Box 9653 Providence, RI 02940-9653 (800) 262-1122 Independent Registered Public Accounting Firm Deloitte & Touche LLP 200 Berkeley Street Boston, MA 02116-5022 Eaton Vance Investment Trust Two International Place Boston, MA 02110 This report must be preceded or accompanied by a current prospectus. Before investing, investors should consider carefully a Funds investment objective(s), risks, and charges and expenses. The Funds current prospectus contains this and other information about the Funds and is available through your financial advisor. Please read the prospectus carefully before you invest or send money. For further information please call 1-800-262-1122. 442-5/09 6LTFSRC
